EXHIBIT 10.1














LOAN AGREEMENT
Dated as of September 15, 2014
between
SEARS, ROEBUCK AND CO., SEARS DEVELOPMENT CO.
and KMART CORPORATION

collectively, as Borrower,
and
JPP II, LLC and JPP, LLC

collectively, as Lender




--------------------------------------------------------------------------------



[loanagreement063a01.jpg]


--------------------------------------------------------------------------------



[loanagreement003a01.jpg]


--------------------------------------------------------------------------------



[loanagreement002a01.jpg]


--------------------------------------------------------------------------------



[loanagreement067a01.jpg]


--------------------------------------------------------------------------------



LOAN AGREEMENT
This Loan Agreement (this “Agreement”) is dated September 15, 2014 and is
between JPP II, LLC and JPP, LLC, each a Delaware limited liability company, as
lender (collectively, together with their respective successors and assigns,
including any lawful holder of any portion of the Indebtedness, as hereinafter
defined, “Lender”), and SEARS, ROEBUCK AND CO., SEARS DEVELOPMENT CO. and KMART
CORPORATION, as borrower (individually or collectively, as the context may
require, jointly and severally, together with their respective permitted
successors and assigns, “Borrower”).
RECITALS
Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the Properties (as hereinafter defined).
Lender is willing to make the Loan on the terms and subject to the conditions
set forth in this Agreement if Borrower joins in the execution and delivery of
this Agreement, the Note and the other Loan Documents.
In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree as follows:
DEFINITIONS
(a)    When used in this Agreement, the following capitalized terms have the
following meanings:
“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.
“Alteration” means any demolition, or any material alteration, installation,
improvement or expansion of or to any of the Properties or any portion thereof.
“Appraisal” means, with respect to each Property, an as-is appraisal of such
Property that is prepared by a member of the Appraisal Institute selected by
Lender, meets the minimum appraisal standards for national banks promulgated by
the Comptroller of the Currency pursuant to Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA)
and complies with the Uniform Standards of Professional Appraisal Practice
(USPAP).
“Assignment” has the meaning set forth in Section 7.7(b).
“Bankruptcy Code” has the meaning set forth in Section 6.1(d).



--------------------------------------------------------------------------------





“Borrower or “Borrowers” has the meaning set forth in the first paragraph of
this Agreement.
“Burlington Condition” has the meaning set forth in Section 2.1(c).
“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.
“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of any Property.
“Closing Date” means the date of this Agreement.
“Closing Date Advance” has the meaning set forth in Section 1.1(a).
“Closing Date Advance Amount” means $200,000,000.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all assets owned from time to time by Borrower located at and
including the Properties and all other tangible and intangible property located
at or related to the Properties, in respect of which Lender is expressly granted
a Lien under the Loan Documents, and all proceeds thereof.
“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Properties or any interest in or right accruing to or use of any of the
Properties, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority, other than immaterial
takings by and/or the granting of immaterial easements or rights of way to a
Governmental Authority in the ordinary course of business that do not, in the
aggregate, have a Property Material Adverse Effect.
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure or
indemnify a creditor against loss.
“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state, local or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or punitive damages, except to the
extent imposed upon Lender by one or more third parties.

2



--------------------------------------------------------------------------------



“Debt” means, with respect to any Person, without duplication:
(i)    all indebtedness of such Person to any other party (regardless of whether
such indebtedness is evidenced by a written instrument such as a note, bond or
debenture), including indebtedness for borrowed money or for the deferred
purchase price of property or services;
(ii)    all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;
(iii)    all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions that are not yet due and payable;
(iv)    all Contingent Obligations of such Person;
(v)    all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements;
(vi)    all contractual indemnity obligations of such Person; and
(vii)    any material actual or contingent liability to any Person or
Governmental Authority with respect to any employee benefit plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.
“Default” means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.
“Default Interest” means, during the continuance of an Event of Default, the
amount by which interest accrued on the Notes or Note Components at their
respective Default Rates exceeds the amount of interest that would have accrued
on the Notes or Note Components at their respective Interest Rates.
“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 2.5% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time; provided that, if the foregoing would result in an
interest rate in excess of the maximum rate permitted by applicable law, the
Default Rate shall be limited to the maximum rate permitted by applicable law.
“Delayed Advance” has the meaning set forth in Section 1.1(b).
“Delayed Advance Amount” means $200,000,000.
“Engineering Report” means a structural and (and, with respect to the Properties
located in California only, seismic engineering) report or reports (including a
“probable

3



--------------------------------------------------------------------------------



maximum loss” calculation, if applicable) with respect to each of the Properties
prepared by an independent engineer approved by Lender and delivered to Lender
in connection with the Loan, and any amendments or supplements thereto delivered
to Lender.
“Environmental Claim” means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Governmental Authority alleging or asserting liability with
respect to Borrower directly in connection with any Property arising out of,
based on, in connection with, or resulting from (i) the actual or alleged
presence, Use or Release of any Hazardous Substance, (ii) any actual or alleged
violation of any Environmental Law, or (iii) any actual or alleged injury or
threat of injury to property, health or safety, natural resources or to the
environment caused by Hazardous Substances.
“Environmental Indemnity” means that certain environmental indemnity agreement
executed by Borrower and Guarantor as of the Closing Date, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith.
“Environmental Laws” means, with respect to any Properties, any and all present
and future federal, state and local laws, statutes, ordinances, orders, rules,
regulations and the like, as well as common law, any judicial or administrative
orders, decrees or judgments thereunder, and any permits, approvals, licenses,
registrations, filings and authorizations, in each case as now or hereafter in
effect, relating to (i) the pollution, protection or cleanup of the environment,
(ii) the impact of Hazardous Substances on property, health or safety, (iii) the
Use or Release of Hazardous Substances, (iv) occupational safety and health,
industrial hygiene or the protection of human, plant or animal health or welfare
or (v) the liability for or costs of other actual or threatened danger to health
or the environment. The term “Environmental Law” includes, but is not limited
to, the following statutes, as amended, any successors thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Materials
Transportation Act; the Resource Conservation and Recovery Act (including
Subtitle I relating to underground storage tanks); the Clean Water Act; the
Clean Air Act; the Toxic Substances Control Act; the Safe Drinking Water Act;
the Occupational Safety and Health Act; the Federal Water Pollution Control Act;
the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered Species
Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act. The term “Environmental Law” also includes, but is not
limited to, any present and future federal state and local laws, statutes
ordinances, rules, regulations and the like, as well as common law, conditioning
transfer of property upon a negative declaration or other approval of a
Governmental Authority of the environmental condition of a property; or
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental conditions of a property to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in property.
“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-013 (and, if necessary as determined in such
Phase I Environmental Site

4



--------------------------------------------------------------------------------



Assessments, “Phase II Environmental Site Assessments”), prepared by an
independent environmental auditor selected by Borrower and reasonably approved
by Lender and delivered to Lender in connection with the Loan and any amendments
or supplements thereto delivered to Lender, and shall also include any other
environmental reports delivered to Lender pursuant to this Agreement and the
Environmental Indemnity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate” means, at any time, each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.
“Event of Default” has the meaning set forth in Section 6.1.
“Exception Report” means the report prepared by Borrower and certified to Lender
in the Officer’s Certificate, setting forth any exceptions to the
representations set forth in Article III.
“Extension Term” has the meaning set forth in Section 1.1(d).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code or any legislation adopted pursuant
to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.
“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Individuals)) of the
Department of Treasury of the United States of America, and any successor form.
“Form W-8BEN-E” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Entities)) of the
Department of the Treasury of the United States of America, and any successor
form.
“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim that
Income is Effectively Connected with the Conduct of a Trade or Business in the
United States) of the Department of the Treasury of the United States of
America, and any successor form.
“Form W-9” means Form W-9 (Request for Taxpayer Identification Number and
Certification) of the Department of the Treasury of the United States of
America, and any successor form.
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

5



--------------------------------------------------------------------------------



“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).
“Guarantor” means Sears Holdings Corporation.
“Guaranty” means that certain guaranty, dated as of the Closing Date, executed
by Guarantor for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.
“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
the presence of which on, in or under any of the Properties is prohibited or
requires monitoring, investigation or remediation under Environmental Law,
including petroleum and petroleum by-products, asbestos and asbestos-containing
materials, toxic mold, polychlorinated biphenyls, lead and radon, and compounds
containing them (including gasoline, diesel fuel, oil and lead-based paint),
pesticides and radioactive materials, flammables and explosives and compounds
containing them, but excluding those substances commonly used in the operation
and maintenance of properties of kind and nature similar to those of the
Properties that are used at the Properties in compliance with all Environmental
Laws and in a manner that does not result in contamination any of the Properties
or in a Property Material Adverse Effect.
“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, late fees and other amounts due or to become
due to Lender pursuant to this Agreement, under the Notes or in accordance with
any of the other Loan Documents, and all other amounts, sums and expenses
reimbursable by Borrower to Lender hereunder or pursuant to the Notes or any of
the other Loan Documents.
“Indemnified Parties” has the meaning set forth in Section 7.17.
“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting any of the
Properties or any portion thereof or any use or condition thereof, which may, at
any time, be recommended by the board of fire underwriters, if any, having
jurisdiction over any of the Properties, or any other body exercising similar
functions.
“Interest Accrual Period” means each period from and including the first day of
a calendar month (and, if the Closing Date is not the first day of a calendar
month, the Closing Date) through but excluding the first day of the immediately
succeeding calendar month (or, if earlier, the Maturity Date). Notwithstanding
the foregoing, the first Interest Accrual Period shall commence on and include
the Closing Date.

6



--------------------------------------------------------------------------------



“Interest Rate” means 5% per annum.
“Lease” means any leasehold estate, lease, sublease, sub-sublease, license,
concession, occupancy agreement or other agreement (written or oral, now or at
any time in effect and every modification, amendment or other agreement relating
thereto, including every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto) that grant a possessory interest in, or the right to use or
occupy, all or any part of the Property, together with all related security and
other deposits (together with any and all modifications, renewals, extensions
and substitutions of the foregoing), but specifically excluding (a) all Leases
under which Borrower is not the landlord, sublandlord or licensor thereunder,
(b) Multi-Site Agreements and (c) REA’s that expressly prohibit the encumbrance
of Borrower’s interests, rights and obligations thereunder.
“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning restrictions) affecting
Borrower, Guarantor, the Property or any other Collateral or any portion thereof
or the construction, ownership, use, alteration or operation thereof, or any
portion thereof (whether now or hereafter enacted and in force), and all
permits, licenses and authorizations and regulations relating thereto.
“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 7.7.
“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, restrictive covenant,
easement, or any other encumbrance or charge on or affecting any Collateral or
any portion thereof, or any interest therein (including any conditional sale or
other title retention agreement, any sale-leaseback, any financing lease or
similar transaction having substantially the same economic effect as any of the
foregoing, the filing of any financing statement or similar instrument under the
Uniform Commercial Code or comparable law of any other jurisdiction, domestic or
foreign, and mechanics’, materialmen’s and other similar liens and encumbrances,
as well as any option to purchase, right of first refusal, right of first offer
or similar right).
“Loan” has the meaning set forth in Section 1.1(a).
“Loan Amount” means $400,000,000.
“Loan Documents” means this Agreement, the Note, each of the Mortgages (and
related financing statements), the Environmental Indemnity, the Guaranty and all
other agreements, instruments, certificates and documents necessary to
effectuate the granting to Lender of Liens on the Collateral or otherwise in
satisfaction of the requirements of this Agreement or the other documents listed
above or hereafter entered into by Lender and Borrower in connection with the
Loan, as all of the aforesaid may be amended, restated, replaced, supplemented
or otherwise modified from time to time in accordance herewith.
“Loss Proceeds” means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of any of the Properties in connection with a
Casualty or Condemnation thereof (after the deduction therefrom and payment to
Borrower and Lender,

7



--------------------------------------------------------------------------------



respectively, of any and all reasonable expenses incurred by Borrower and Lender
in the recovery thereof, including all attorneys’ fees and disbursements, the
fees of insurance experts and adjusters and the costs incurred in any litigation
or arbitration with respect to such Casualty or Condemnation), other than any
amounts payable to Borrower in connection with the grant of the Redmond
Easement.
“Material Adverse Effect” means a material adverse effect upon (i) Borrower’s
title to the Properties taken as a whole, (ii) the ability of Borrower and
Guarantor, taken as a whole, to perform their obligations under the Loan
Documents, (iii) Lender’s ability to enforce and derive the principal benefit of
the security intended to be provided by the Mortgage and the other Loan
Documents, or (iv) the use or value of the Properties taken as a whole.
“Material Agreements” means each contract and agreement in force and effect
relating to the Property a default under which or the termination or
cancellation of which could reasonably be expected to result in a Material
Adverse Effect, other than (i) Leases (but including REA’s), (ii) Multi-Site
Agreements and (iii) any agreement (other than REA’s) set forth on Schedule B of
the Title Insurance Policy.
“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower at any of the Properties that (i) is reasonably expected to result in a
Material Adverse Effect with respect to the applicable Property or (ii) is
reasonably expected to permit (or is reasonably likely to induce) any Tenant to
terminate its Lease or abate rent.
“Maturity Date” means December 31, 2014, as same may be extended in accordance
with Section 1.1(d), or such earlier date as may result from acceleration of the
Loan in accordance with this Agreement.
“Mortgage” means, with respect to each Property, that certain mortgage, deed of
trust or deed to secure debt, as the case may be, assignment of rents and
leases, collateral assignment of property rents, security agreement and fixture
filing encumbering such Property, executed by Borrower as of the Closing Date,
as the same may from time to time be amended, restated, replaced, supplemented
or otherwise modified in accordance herewith. Each Mortgage shall secure the
entire Indebtedness, provided that in the event that the jurisdiction in which
the Property is located imposes a mortgage recording, intangibles or similar Tax
and does not permit the allocation of indebtedness for the purpose of
determining the amount of such Tax payable, the principal amount secured by such
Mortgage shall be equal to 125% of the portion of the Loan Amount allocated to
the applicable Property, as reasonably estimated by Lender.
“Multi-Site Agreements” means, collectively, national, multi-site or master
leases, licenses, or concession or department agreements with tenants or
licensees that operate within and as a part of Borrower’s store, or that operate
kiosks, ATM or vending machines or drive –through facilities located on the
Property, in each case, solely to the extent any such leases, licenses,
concessions or agreements terminate with respect to the Property upon the
cessation of Mortgagor’s operations at the Property.
“Note(s)” means that certain promissory note, dated as of the Closing Date, made
by Borrower to the order of Lender to evidence the Loan, as such note may be
replaced by

8



--------------------------------------------------------------------------------



multiple Notes in accordance with Section 1.1(c) and as otherwise assigned (in
whole or in part), amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
“Note Component” has the meaning set forth in the Note.
“Officer’s Certificate” means the officer’s certificate of Borrower, dated as of
the date hereof, delivered to Lender and certifying (i) certain organizational
documents of Borrower, (ii) the Properties, (iii) the Substitution Properties,
(iv) the Valuations, (v) the Rent Roll, (vi) the Exception Report and (vii) the
Redmond Easement.
“Overpaying Borrower” has the meaning set forth in Section 7.28.
“Participation” has the meaning set forth in Section 7.7(b).
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.
“Payment Date” means (i) the first day of each calendar month immediately
following each Interest Accrual Period and (ii) the Maturity Date. Whenever a
Payment Date is not a Business Day, the entire amount that would have been due
and payable on such Payment Date shall instead be due and payable on the
immediately succeeding Business Day.
“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of each of the
Properties (including certificates of occupancy, business licenses, state health
department licenses, licenses to conduct business and all such other permits,
licenses, consents, approvals and rights, obtained from any Governmental
Authority or private Person concerning ownership, operation, use or occupancy of
such Property).
“Permitted Debt” means the Indebtedness and any other Debt of Borrower or any
affiliate of Borrower that is not secured by a lien on any of the Properties
and, to the extent constituting Debt, all obligations secured by Liens
constituting Permitted Encumbrances other than Debt for borrowed money secured
by a Lien on the Land or the Improvements, each as defined in the Mortgage.
“Permitted Encumbrances” means:
(i)    the Liens created by the Loan Documents;
(ii)    all (A) Liens and other matters specifically disclosed on Schedule B of
the Title Insurance Policies and any matters omitted from any previous title
report or commitment that would have appeared on such Schedule B but for such
omission, (B) easements, rights-of-way, covenants, conditions, restrictions
(including building, fire and safety, land use and development, and zoning
regulations and restrictions), declarations, rights of reverter, minor defects
or irregularities in title and other similar charges or encumbrances, whether or
not of record, in each case and (C) matters which a physical inspection or
accurate survey of the Properties would disclose, in each case of (B) and

9



--------------------------------------------------------------------------------



(C), solely to the extent the same do not, in the aggregate, result in a
Material Adverse Effect;
(iii)    the Redmond Easement;
(iv)    Liens, if any, for Taxes not yet delinquent and Liens for delinquent
taxes or impositions if being diligently contested in good faith and by
appropriate proceedings, provided that, with respect to delinquent taxes or
impositions, either (a) each such Lien is released or discharged of record or
fully insured over by the title insurance company issuing the applicable Title
Insurance Policy (including be subsequent endorsement) within 60 days of its
creation, or (b) Borrower deposits with Lender, by the expiration of such 60-day
period, an amount equal to 125% of the dollar amount of such Lien or a bond in
the aforementioned amount from such surety, and upon such terms and conditions,
as is reasonably satisfactory to Lender, as security for the payment or release
of such Lien;
(v)    mechanics’, materialmen’s, environmental or similar Liens or other Liens
created by operation of law and judgment liens or lis pendens, in each case
securing obligations that are not overdue for a period of more than 30 days or
that are being diligently contested in good faith and by appropriate
proceedings, provided that no such Lien is in imminent danger of foreclosure and
provided further that either (a) each such Lien is released or discharged of
record or fully insured over by the title insurance company issuing the
applicable Title Insurance Policy (including by subsequent endorsement) within
30 days of its creation, or (b) Borrower deposits with Lender, by the expiration
of such 30-day period, an amount equal to 125% of the dollar amount of such Lien
or a bond in the aforementioned amount from such surety, and upon such terms and
conditions, as is reasonably satisfactory to Lender, as security for the payment
or release of such Lien;
(vi)    all Leases and all Multi-Site Agreements, and all rights of existing and
future Tenants as tenants only (including the rights of any subtenant or
licensee deriving rights through any such Tenant) pursuant to written Leases,
and all rights of existing and future occupants under all Multi-Site Agreements;
(vii)    any interest or title of a lessor under any lease with respect to
assets other than the Land or Improvements as defined in the Mortgage (including
without limitation, leases of furniture, furnishings, fixtures, equipment and
other personal property) entered into by a Borrower in the ordinary course of
business and covering only the assets so leased;
(viii)    all other Liens on personal property Collateral existing as of the
date hereof or hereafter incurred in connection with the acquisition thereof;
(ix)     all bonds, deposits and security instruments or other Liens required or
imposed by any Governmental Authority in connection with the use, occupancy or
operation of the Property in the ordinary course of business of a Borrower, so
long as

10



--------------------------------------------------------------------------------



such Liens do not arise from the failure of Borrower to pay taxes or other
amounts payable with respect to the Properties;
(x)     all Material Agreements and all other agreements and licenses in
connection the ordinary use and operation of the Properties, in each case,
solely to the extent the same do not grant a Lien on the Land or the
Improvements (as defined in the Mortgage) for the purpose of securing Debt; and
(xi)    any financing of a Tenant’s leasehold interest under its Lease.
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code, or (iii)
governmental plan (as defined in Section 3(32) of ERISA) subject to federal,
state or local laws, rules or regulations substantially similar to Title I of
ERISA or Section 4975 of the Code.
“Policies” means each insurance policy covering any of the Properties as more
particularly described on Schedule A.
“Post-Closing Items” means the items described in Section 2.2 hereof that have
not been delivered as of the Closing Date.
“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal. If The Wall Street Journal ceases to publish the “prime
rate,” then Lender shall select an equivalent publication that publishes such
“prime rate,” and if such “prime rate” is no longer generally published or is
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall reasonably select a comparable interest rate index.
“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time, including any Delayed Advance actually advanced to Borrower.
“Prohibited Change of Control” means the failure of each Borrower to be,
directly or indirectly, wholly owned by Guarantor.
“Properties” means the real property on the list of properties certified to
Lender in the Officer’s Certificate (other than any such property that is
replaced pursuant to Section 2.1(b)), together with any Substitution Property
encumbered by a Mortgage, in each case, as described in greater detail under the
applicable Mortgage, together with all buildings and other improvements thereon
(other than leasehold improvements that are the property of a Tenant under a
Lease at a Property) and all personal property owned by Borrower and encumbered
by the Mortgages, together with all rights pertaining to such property; and
“Property” means an individual property included in the Properties or all
Properties collectively, as the context may require.

11



--------------------------------------------------------------------------------



“Property Material Adverse Effect” means a material adverse effect upon (i)
Borrower’s title to any individual Property, (ii) Lender’s ability to enforce
and derive the principal benefit of the security intended to be provided by any
Mortgage and/or the other Loan Documents, or (iii) the use or value of any
individual Property.
“Proportional Amount” has the meaning set forth in Section 7.28.
“REA” means any reciprocal access, easement, construction and/or operating or
similar agreements with respect to the individual Properties in effect as of the
Closing Date.
“Redmond Easement” means the easement to be granted with respect to the real
property identified as Store 1069 located in Redmond, Washington, as depicted on
the site plan certified to Lender in the Officer’s Certificate
“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and “Released” has the
meaning correlative thereto.
“Rent Roll” means the rent roll certified to Lender in the Officer’s
Certificate.
“Replacement Qualifications” has the meaning set forth in Section 2.1(b).
“Representative Borrower” has the meaning set forth in Section 7.04(a).
“SAC Conditions” means, collectively, the visible or surface level presence of
materials and/or the existence of hydraulic lifts, oil and fluid separators,
underground storage tanks and all other machinery and equipment, in each case,
solely to the extent related to, used in or incidental to the operation of a
Sears Auto Center facility.
“Service” means the Internal Revenue Service or any successor agency thereto.
“Servicer” means the entity or entities (if any) appointed by Lender from time
to time to serve as servicer and/or special servicer of the Loan. If at any time
no entity is so appointed, the term “Servicer” shall be deemed to refer to
Lender.
“Severed Loan Documents” has the meaning set forth in Section 6.2(g).
“Substitution Properties” means the real property on the list of substitution
properties certified to Lender in the Officer’s Certificate, together with all
buildings and other improvements thereon (other than leasehold improvements that
are the property of a Tenant under a Lease at a Property); and “Substitution
Property” means an individual property included in the Substitution Properties
or all Substitution Properties collectively, as the context may require;
provided, however, in the event there is an insufficient number of Substitution
Properties on such list to satisfy the replacements required hereunder (or if
the value of such Substitution Properties based on the Valuations is not
sufficient to satisfy the Replacement Qualifications),

12



--------------------------------------------------------------------------------



Borrower and Lender shall agree on such additional properties owned by Borrower
as necessary to provide such replacements.
“Survey” means, with respect to each Property, a current land title survey
thereof, certified to Borrower, the title company issuing the applicable Title
Insurance Policy and Lender and their respective successors and assigns, in form
and substance reasonably satisfactory to Lender.
“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the
Properties or Borrower with respect to the Properties or rents therefrom or that
may become Liens upon any of the Properties, without deduction for any amounts
reimbursable to Borrower by third parties.
“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.
“Threshold Amount” means, with respect to each Property, $1,000,000.
“Third-Party Lease” means any Lease that covers all or any portion of any
Property with a Tenant that is not an affiliate of Borrower.
“Title Insurance Policy” means, with respect to each Property, an American Land
Title Association lender’s title insurance policy or a comparable form of
lender’s title insurance policy approved for use in the applicable jurisdiction,
in form and substance reasonably satisfactory to Lender (taking into account any
endorsements or other modifications to the any such policy to made upon the
subsequent delivery of the Surveys and zoning reports required to be delivered
pursuant to this Agreement).
“Transaction” means, collectively, the transactions contemplated and/or financed
by the Loan Documents.
“Transfer” means the sale or other whole or partial conveyance of all or any
portion of any of the Collateral or any direct or indirect interest therein to a
third party, including any grant made after the Closing Date of any purchase
options, rights of first refusal, rights of first offer or similar rights in
respect of any portion of the Collateral or the subjecting of any portion of the
Collateral to restrictions on transfer; except that the conveyance (including
assignment and subleasing) of a space lease at such Property by a Borrower in
accordance herewith or by a Tenant or subtenant or licensee in accordance with
the terms and conditions of any Lease shall not constitute a Transfer.
“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

13



--------------------------------------------------------------------------------



“Valuations” means the valuations of the Properties and the Substitution
Properties certified to Lender in the Officer’s Certificate.
“Waste” means any intentional and material abuse or destructive use (whether by
action or inaction) of any Property.
(b)    Rules of Construction. Unless otherwise specified, (i) all references to
sections, schedules and exhibits are to sections, schedules and exhibits in or
to this Agreement, (ii) all meanings attributed to defined terms in this
Agreement shall be equally applicable to both the singular and plural forms of
the terms so defined, (iii) “including” means “including, but not limited to”,
(iv) “mortgage” means a mortgage, deed of trust, deed to secure debt or similar
instrument, as applicable, and “mortgagee” means the secured party under a
mortgage, deed of trust, deed to secure debt or similar instrument, (v) the
words “hereof,” “herein,” “hereby,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision, article, section or other subdivision of this Agreement,
(vi) unless otherwise indicated, all references to “this Section” shall refer to
the Section of this Agreement in which such reference appears in its entirety
and not to any particular clause or subsection or such Section, (vii) terms used
herein and defined by cross-reference to another agreement or document shall
have the meaning set forth in such other agreement or document as of the Closing
Date, notwithstanding any subsequent amendment or restatement of or modification
to such other agreement or document. Except as otherwise indicated, all
accounting terms not specifically defined in this Agreement shall be construed
in accordance with GAAP, as the same may be modified in this Agreement and
(viii) all references to “foreclosure’ herein shall include acceptance of a
deed-in-lieu of foreclosure.
ARTICLE I

GENERAL TERMS
Section 1.1.    The Loan; Term.
(a)    On the Closing Date, subject to the terms and conditions of this
Agreement, Lender shall make an advance (the “Closing Date Advance”) to Borrower
in an amount equal to the Closing Date Advance Amount. The Loan shall initially
be represented by a single Note that shall bear interest as described in this
Agreement at a per annum rate equal to the Interest Rate. Interest payable
hereunder shall be computed on the basis of a 360-day year and the actual number
of days elapsed in the related Interest Accrual Period.
(b)    Provided no Event of Default is continuing, Lender shall make a single
delayed advance (“Delayed Advance”) to Borrower on September 30, 2014 (or such
other date as Lender and Borrower shall agree) in the amount of the Delayed
Advance Amount, which Delayed Advance shall be conditioned on the delivery of
Title Insurance Policies reasonably acceptable to Lender for each of the
Properties. Interest on the Delayed Advance shall begin to accrue on the date
that the Delayed Advance is made to Borrower. The Delayed Advance is not in the
nature of a revolving credit facility, and amounts borrowed and repaid hereunder
may not be re-borrowed.

14



--------------------------------------------------------------------------------



(c)    The Closing Date Advance together with the Delayed Advance is referred to
herein as the “Loan”. The Loan shall be secured by the Collateral pursuant to
the Mortgage and the other Loan Documents.
(d)    Borrower shall have a single option to extend the scheduled Maturity Date
of the Loan to February 28, 2015 (the period of such extension, an “Extension
Term”), provided that, as a condition to such Extension Term (i) Borrower shall
deliver to Lender written notice of such extension at least 10 Business Days
prior to December 31, 2014; (ii) no Event of Default shall be continuing on
either the date of such notice or on December 31, 2014; (iii) Borrower shall
have paid an extension fee in respect of such Extension Term in an amount equal
to 0.5% of the Principal Indebtedness and (iv) Borrower shall have paid all
reasonable out-of-pocket expenses incurred by Lender in connection with such
extension. If Borrower fails to exercise any extension option in accordance with
the provisions of this Agreement, such extension option will automatically cease
and terminate
Section 1.2.    Interest and Principal.
(a)    On each Payment Date, Borrower shall pay to Lender interest in arrears on
each Note for the applicable Interest Accrual Period at the applicable Interest
Rate (except that in each case, interest shall be payable on the Indebtedness,
including due but unpaid interest, at the Default Rate with respect to any
portion of such Interest Accrual Period falling during the continuance of an
Event of Default).
(b)    The Loan may be prepaid in whole or in part on any Business Day; provided
that any prepayment hereunder shall be accompanied by all interest accrued on
the amount prepaid through and including the date of such prepayment, plus all
other amounts then due under the Loan Documents. The entire outstanding
principal balance of the Loan, together with interest through the Maturity Date
and all other amounts then due under the Loan Documents, shall be due and
payable by Borrower to Lender on the Maturity Date. Interest will cease to
accrue on any portion of the Principal Indebtedness that has been repaid to
Lender.
(c)    Any payments of interest and/or principal not paid when due hereunder
shall bear interest at the applicable Default Rate.
(d)    Any and all payments by or on account of any obligation of Borrower
hereunder shall be made without deduction or withholding for any taxes, except
as required by law; provided that to the extent any deduction or withholding is
so required by law, Borrower shall be entitled to so deduct or withhold the
amounts required to be withheld or deducted from any such payment.
Section 1.3.    Method and Place of Payment. Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes shall be made to Lender not later than 1:00 p.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account

15



--------------------------------------------------------------------------------



to which payments are to be made. If the amount received from Borrower is less
than the sum of all amounts then due and payable hereunder, such amount shall be
applied, at Lender’s sole discretion, either toward the components of the
Indebtedness (e.g., interest, principal and other amounts payable hereunder) and
the Notes and Note Components, in such sequence as Lender shall elect in its
sole discretion, or toward the payment of Property expenses.
Section 1.4.    Taxes; Regulatory Change. Borrower shall indemnify Lender and
hold Lender harmless from and against any present or future stamp, documentary
or other similar taxes or charges now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority solely by reason of the
execution and delivery of the Loan Documents and any consents, waivers,
amendments and enforcement of rights under the Loan Documents, other than any
such taxes or charges imposed as a result of a present or former connection
between Lender and the jurisdiction imposing such tax or charges (other than
connections arising from the Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in the Loan or
any Loan Document).
Section 1.5.    Release. Upon payment of the Indebtedness in full, or in
connection with the replacement of a Property with a Substitution Property
pursuant to Section 2.1, Lender shall execute instruments prepared by Borrower
and reasonably satisfactory to Lender, which, at Borrower’s election and at
Borrower’s sole cost and expense: either, (a) in the case of a repayment of the
indebtedness in full (i) release and discharge all Liens on all Collateral
securing payment of the Indebtedness (subject to Borrower’s obligation to pay
any associated fees and expenses), or (ii) assign such Liens (and the Loan
Documents) to a new lender designated by Borrower; or (b) in the case of the
replacement of a Property with a Substitution Property, release and discharge
the Lien of the applicable Mortgage on the Property being so replaced. All Liens
on Collateral constituting personal property (but expressly excluding the Land
and Improvements as defined in the Loan Agreement) shall be automatically
released upon any transfer of such Collateral permitted under Section 5.2. Any
release or assignment provided by Lender pursuant to this Section shall be
without recourse, representation or warranty of any kind.
ARTICLE II

CLOSING DELIVERIES; SUBSTITUTION PROPERTIES
Section 2.1.    Post-Closing Deliveries.
(a)    As a material inducement to Lender making the Loan, Borrower agrees that
it shall deliver Title Insurance Policies for each of the Properties on or
before September 30, 2014 and use commercially reasonable efforts to satisfy all
other Post-Closing Items to Lender’s reasonable satisfaction by October 15,
2014; provided, however, that in any event Borrower shall satisfy all such
Post-Closing Items to Lender’s reasonable satisfaction by October 30, 2014, or
such later date as to which Lender may grant its consent, not to be unreasonably
withheld, delayed or conditioned (so long as Borrower is diligently pursuing the
satisfaction of the applicable Post-Closing Items). Post-Closing Items with
respect to any Substitution Property shall be delivered no later than the date
that is 45 days following the selection of the Substitution Property, or such
later date as to which Lender may grant its consent, not to be unreasonably

16



--------------------------------------------------------------------------------



withheld, delayed or conditioned (so long as Borrower is diligently pursuing the
satisfaction of the applicable Post-Closing Items). For the avoidance of doubt,
notwithstanding the foregoing, the making of the Delayed Advance shall be
conditioned on Lender’s receipt of reasonably acceptable Title Insurance
Policies for each of the Properties.
(b)    In the event that information received by Lender in connection with the
satisfaction of any Post-Closing Item (whether with respect to a Property or a
Substitution Property) shall result in the determination by Lender in its sole
but reasonable discretion that (i) any material representation in this Agreement
with respect to any Property or Substitution Property is untrue, provided that,
solely for the purposes of this clause (i), any reference to the term “Material
Adverse Effect” in any representation in this Agreement shall be deemed to be
replaced with “Property Material Adverse Effect”, (ii) any Property or
Substitution Property does not constitute acceptable Collateral for the Loan
(other than solely by virtue of the existence of SAC Conditions), including by
reason of anything contained in any Lease or Material Agreement heretofore
delivered to Lender or the results of any searches with respect to the Borrower
or the Properties received by Lender, or (iii) subject to clause (A) of the last
sentence of Section 2.1(c), if Borrower does not provide a Phase II
Environmental Report with respect to any Property or Substitution Property
following a request by Lender to provide such Phase II Environmental Report (if
obtaining such a Phase II Environmental Report is indicated by a Phase I
Environmental Report with respect to such Property or Substitution Property for
any reason other than the existence of SAC Conditions), then, in each such case,
Lender shall have the right, in its sole discretion, to require that the
applicable Property or Substitution Property be replaced by a Substitution
Property, which Substitution Property may be selected by Borrower (but subject
to Lender’s reasonable approval under the circumstances set forth in the last
sentence of Section 2.1(c)) so long as (1) such Substitution Property has a
value no less than the value of the Property being replaced, as determined by
reference to the Valuations and (2) Borrower shall certify that each of the
representations in Article III hereof are true with respect to the applicable
Substitution Property (collectively, the “Replacement Qualifications”), subject
to any exceptions to such representations contained in any such certification
(which exceptions shall be deemed to be a part of the Exception Report);
provided, however, the Replacement Qualifications shall not be deemed satisfied
if Lender shall reasonably determine that such exceptions to such
representations are not acceptable. In addition, in connection with the
disposition of any Property by Borrower to a Person that is not an affiliate of
Borrower or Guarantor, the Property so disposed shall be replaced with a
Substitution Property selected by Lender. In connection with any such
replacement by a Substitution Property, (w) Borrower shall certify that the
representations contained in Article III hereof are true and correct with
respect to such Substitution Property, subject to any exceptions to such
representations contained in any such certification (which exceptions shall be
deemed to be a part of the Exception Report); provided, however, this clause (w)
shall not be deemed satisfied if Lender shall reasonably determine that such
exceptions to such representations are not acceptable, (x) Borrower shall
cooperate with Lender in executing and recording a Mortgage securing the
applicable Substitution Property and shall provide to Lender such other
then-existing information and documentation in Borrower’s possession or control
with respect to such Substitution Property as was provided to Lender in
connection with the other Properties, together with all documentation and
information necessary to satisfy each of the items in Section 2.2 and (y) upon
the recordation of a Mortgage securing such Substitution Property, Lender shall
fully release of record the Property being so replaced from the Lien of the
applicable Mortgage in accordance with Section 1.5. In the case of clause

17



--------------------------------------------------------------------------------



(i) of the first sentence of this paragraph, such replacement shall constitute
the sole remedy of Lender for such misrepresentation, so long as Borrower did
not intentionally cause such misrepresentation to occur. Notwithstanding
anything to the contrary contained herein, if Borrower is required to replace
one or more Properties pursuant to this Section 2.1 (A) any individual Property
may be replaced by multiple Substitution Properties, so long as the aggregate
value of such Substitution Properties is no less than the value of the
individual Property so replaced (in each case, based on the Valuations) and (B)
up to two Properties may be replaced by a single Substitution Property, so long
as the value of such Substitution Properties is no less than the aggregate value
of the Properties so replaced (in each case, based on the Valuations).
(c)    If Lender shall receive comments to any Mortgage from local counsel in
connection with the delivery of the opinions delivered pursuant to Section
2.2(b), or from the title company issuing the Title Insurance Policies, in each
case, regarding the enforceability, validity, effectiveness or insurability of
such Mortgage, Borrower shall cooperate with Lender in the preparation,
execution and recording of any amendments to such Mortgages necessitated by such
comments and the delivery of an appropriate mortgage modification endorsement to
the applicable Title Insurance Policy, all at Borrower’s sole cost and expense.
In addition, Lender and Borrower acknowledge and agree that the legal
descriptions attached to the Mortgages delivered as of the Closing Date may not
be up to date, and such legal descriptions shall be amended as necessary to
conform to the legal descriptions in the Title Insurance Policies as and when
delivered.  In such event, an amendment or modification of the respective
affected Mortgages shall be executed, acknowledged and recorded by the parties
to substitute the amended legal description as contained in the Title Insurance
Policies and an appropriate mortgage modification endorsement to the applicable
Title Insurance Policy shall be obtained, all at the sole cost and expense of
 Borrower. In addition, if any Environmental Report delivered to Lender shall
recommend the performance of a Phase II Environmental Report other than by
virtue of the existence of SAC Conditions, at Lender’s request, Borrower shall
promptly obtain such assessment with respect to the applicable Property if (1)
Lender has requested a Phase II Environmental Report with respect to the
applicable Property, (2) no then-identified Substitution Property or
Substitution Properties have a value equal to or greater than the value of the
Property for which such request has been made, as determined by reference to the
Valuations, and (3) either (x) Borrower has not proposed one or more
Substitution Properties to be added to the list of Substitution Properties
(pursuant to the proviso of the definition of “Substitution Properties”) that
have a value equal to or greater than the value of the Property for which such
request has been made or (y) Borrower has made such a proposal and Lender has
reasonably rejected the same; provided, however, (A) Lender shall not have the
right to require a Phase II Environmental Report for the Property located at
1100 Middlesex Turnpike in Burlington, Massachusetts, unless Borrower shall
receive from a Governmental Authority written notification that Borrower is
responsible for the remediation of the condition (the “Burlington Condition”)
referenced in that certain letter to Borrower, dated as of September 18, 2001,
from the Massachusetts Executive Office of Environmental Affairs Department of
Environmental Protection and (B) if Lender shall have the right to require the
delivery of a Phase II Environmental Report with respect to any Property
pursuant to this sentence, to the extent practicable based on the
recommendations of a reputable environmental engineer, any investigation of the
Property in connection with the creation of such report shall be limited only to
the portions of the Property as may be reasonably necessary to address the
recommendations contained in the related Phase I Environmental Report, other
than recommendations related to SAC Conditions.

18



--------------------------------------------------------------------------------



Section 2.2.    Deliverables. Borrower shall satisfy the following requirements
within the time periods set forth in Section 2.1(a):
(a)    Title. Lender shall have received a marked, signed commitment to issue,
or a signed pro-forma version of, a Title Insurance Policy in respect of each
Property, listing only such exceptions as are reasonably satisfactory to Lender,
subject to all Permitted Encumbrances (with the exception of clause (ii)(A)
thereof). If any Title Insurance Policy is to be issued by, or if disbursement
of the proceeds of the Loan are to be made through, an agent of the actual
insurer under such Title Insurance Policy (as opposed to the insurer itself),
the actual insurer shall have issued to Lender for Lender’s benefit a so-called
“Insured Closing Letter.”
(b)    Opinion of Local Counsel. Lender shall have received, in form and
substance reasonably satisfactory to Lender, a legal opinion as to the
enforceability of each Mortgage under the laws of the state in which the
applicable individual Property is located, the good standing, foreign
qualification, valid existence or other comparable concept under applicable law
of the applicable Borrower in such state and the other matters described in the
form local counsel opinion delivered to Borrower as of the Closing Date (it
being understood that the formulation of such opinions shall be subject to the
policies of the counsel providing such opinions and qualifications required by
the various jurisdictions in which the Properties are located).
(c)    Lien Search Reports. Lender shall have received satisfactory reports of
Uniform Commercial Code, tax lien, bankruptcy and judgment searches (subject to
all Permitted Encumbrances) conducted by a search firm acceptable to Lender with
respect to the Property, Guarantor and each Borrower, such searches to be
conducted in such locations as Lender shall have requested.
(d)    Zoning. Lender shall have received zoning report for each Property
indicating that it is in material compliance with all applicable zoning
requirements (taking into account all grandfathering provisions thereof).
(e)    Engineering Report. Lender shall have received a current Engineering
Report with respect to each Property, which report shall be in form and
substance reasonably satisfactory to Lender. No such report shall be deemed
unsatisfactory solely by reason of the location of such Property in a seismic
zone or in area which may be prone to or affected by seismic events.
(f)    Environmental Report. Lender shall have received an Environmental Report
(not more than six months old) with respect to each Property that discloses no
material environmental contingencies with respect to the Properties. In
addition, Lender shall have received all Phase II Environmental Reports relating
to the Properties in the possession of Borrower.
(g)    Survey. Lender shall have received a Survey with respect to each Property
in form and substance reasonably satisfactory to Lender.



19



--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS
Each individual Borrower represents to Lender with respect to itself and each
other Borrower that, as of the Closing Date, except as set forth in the
Exception Report:
Section 3.1.    Organization.
(a)    Each Borrower is duly organized, validly existing and in good standing
under the laws of the of its jurisdiction of organization, and is in good
standing in each other jurisdiction where ownership of the Properties requires
it to be so, and each Borrower has all power and authority under such laws and
its organizational documents and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted at the Properties.
(b)    The organizational chart contained in Exhibit A is true and correct as of
the date hereof.
Section 3.2.    Authorization. Borrower has the power and authority to enter
into this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.
Section 3.3.    No Conflicts. Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will (i)
violate or conflict with any provision of its formation and governance
documents, (ii) violate any Legal Requirement, regulation (including Regulation
U, Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it where, except in the case of Regulation U, Regulation X
or Regulation T, such violation is not reasonably be expected to result in a
Material Adverse Effect, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to which Guarantor, any of its direct or
indirect subsidiaries or any Borrower is a party or may be bound except where
such violation or conflict is not reasonably be expected to result in a Material
Adverse Effect, or (iv) result in or require the creation of any Lien or other
charge or encumbrance upon or with respect to the Collateral in favor of any
Person other than Lender. No reciprocal easement agreement or similar agreement
to which any of the Properties are subject requires Borrower to obtain the
consent of any party thereto in connection with the making of the Loan or the
recording of the Mortgages.
Section 3.4.    Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing that have
already been obtained and for the filings to perfect any security interest
granted to Lender or its agents or representatives under the Loan Documents.

20



--------------------------------------------------------------------------------



Section 3.5.    Enforceable Obligations. This Agreement and the other Loan
Documents have been duly executed and delivered by Borrower and constitute
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles (whether enforcement is sought by proceedings in equity or at
law), and further subject to any requirements in the various jurisdictions in
which the Properties are located with respect to the order of and requirements
for the realization on security, including any applicable so-called “security
first” and “one-action” or similar rules, requirements or limitations. The Loan
Documents to which Guarantor is a party have been duly executed and delivered by
Guarantor and constitute Guarantor’s legal, valid and binding obligations,
enforceable in accordance with their respective terms, subject to bankruptcy,
insolvency and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (whether enforcement is
sought by proceedings in equity or at law), and further subject to any
requirements in the various jurisdictions in which the Properties are located
with respect to the order of and requirements for the realization on security,
including any applicable so-called “security first” and “one-action” or similar
rules, requirements or limitations. The Loan Documents are not subject to any
right of rescission, offset, abatement, counterclaim or defense by Borrower or
Guarantor, including the defense of usury or fraud
Section 3.6.    No Default. No Default or Event of Default will exist
immediately following the making of the Loan.
Section 3.7.    Payment of Taxes. Borrower has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
(taking into account any applicable extensions) and paid all material amounts of
taxes due (including interest and penalties) except for taxes that are not yet
delinquent and taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings and has paid all other taxes,
fees, assessments and other governmental charges (including mortgage recording
taxes, documentary stamp taxes and intangible taxes) owing by it necessary to
preserve the Liens in favor of Lender.
Section 3.8.    Compliance with Law. To the knowledge of Borrower, Borrower,
each Property and the uses thereof comply in all material respects with all
applicable material Insurance Requirements and Legal Requirements, including
building and zoning ordinances and codes (taking into account all grandfathering
provisions thereof). Borrower is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority with respect to any
Property the violation of which could result in a Material Adverse Effect. There
has not been committed by or on behalf of Borrower or, to Borrower’s knowledge,
any other person in occupancy of or involved with the operation or use of any
Property, any act or omission affording any federal Governmental Authority or
any state or local Governmental Authority the right of forfeiture as against any
Property or any portion thereof or any monies paid in performance of its
obligations under any of the Loan Documents. Neither Borrower nor Guarantor has
purchased any portion of the Properties with proceeds of any illegal activity.
Section 3.9.    ERISA. Except as would not be otherwise expect to result in a
Material Adverse Effect, neither Borrower nor any ERISA Affiliate of Borrower
(a) has incurred any liability under Title IV of ERISA other than the payment of
premiums to the Pension Benefit

21



--------------------------------------------------------------------------------



Guaranty Corporation, none of which are overdue, or (b) failed to satisfy the
requirements of Section 302(a) of ERISA and Section 412(a) of the Code with
respect to any employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV or Section 302 of ERISA or Section 412 of the Code The
consummation of the transactions contemplated by this Agreement will not
constitute or result in any non-exempt prohibited transaction under Section 406
of ERISA, Section 4975 of the Code or substantially similar provisions under
federal, state or local laws, rules or regulations, assuming that the source of
funds used by Lender for the Loan does not constitute Plan Assets.
Section 3.10.    Investment Company Act. Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, registered or
required to be registered under the Investment Company Act of 1940, as amended.
Section 3.11.    [Reserved].
Section 3.12.    Other Debt. Borrower does not have outstanding any Debt other
than Permitted Debt.
Section 3.13.    Litigation. There are no actions, suits, proceedings,
arbitrations or governmental investigations by or before any Governmental
Authority or other court or agency now filed or otherwise pending, and to
Borrower’s knowledge there are no such actions, suits, proceedings, arbitrations
or governmental investigations threatened in writing against Borrower, Guarantor
or any of the Collateral, in each case, (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or (b) that
would reasonably be expected to have a Material Adverse Effect.
Section 3.14.    Leases; Material Agreements.
(a)    Borrower has delivered to Lender true and complete copies of all Leases
pursuant to which any Borrower is the lessor at any of the Properties, including
all modifications and amendments thereto, which are in Borrower’s possession.
Except for Borrower or affiliates of Borrower occupying all or any part of any
Property, no person has any possessory interest in any of the Properties or
right to occupy the same except under and pursuant to the provisions of the
Leases or Permitted Encumbrances. The Rent Roll is accurate and complete in all
material respects as of the Closing Date, and the applicable Borrower that owns
the Property covered by each Lease on the Rent Roll is the lessor under such
Lease. Except as indicated on the Rent Roll or Exception Report, no security
deposits are being held by Borrower (including bonds or letters of credit being
held in lieu of cash security deposits) and no Tenant or other party has any
option, right of first refusal or similar preferential right to purchase all or
any portion of any Property. Subject to the provisions of Section 4.7(a), upon
foreclosure on any Property, with respect to each Lease at such Property either
(i) Lender shall automatically succeed to the rights and obligations of the
landlord under such Leases (ii) or such Leases shall automatically terminate. No
material amounts are payable by Borrower to any Tenant under a Lease (other than
in connection with common area maintenance and other routine reconciliations)
and no Tenant has the right to require Borrower to perform or finance any
Material Alterations or improvements to the space covered by its Lease.
Notwithstanding any provision contained in this Agreement to the contrary,
Leases may contain (and the same shall be expressly permitted hereunder without

22



--------------------------------------------------------------------------------



notice to or the consent of Lender, except to the extent required pursuant to
Section 4.7(b)) the rights of tenants to receive reimbursement, contribution or
allowance by landlord for tenant improvements or rent concessions or abatements,
in each case as set forth in the Exception Report.
(b)    There are no Material Agreements except as described in Schedule B.
Borrower has made available to Lender true and complete copies of all Material
Agreements. Each Material Agreement has been entered into at arm’s length in the
ordinary course of business by or on behalf of Borrower. The Material Agreements
are in full force and effect and there are no defaults thereunder by Borrower
or, to Borrower’s knowledge, any other party thereto. Borrower is not in default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Permitted Encumbrance.
Section 3.15.    Full and Accurate Disclosure. No statement of fact heretofore
delivered by Guarantor or Borrower to Lender in writing with respect to the
Properties or the Loan contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained therein not
misleading unless subsequently corrected (except that the foregoing
representation, as it relates to any Environmental Report, Engineering Report,
Title Insurance Policy and zoning report delivered to Lender in connection with
the closing of the Loan, shall be limited to Borrower’s actual knowledge). To
Borrower’s actual knowledge, there is no fact, event or circumstance presently
known to Borrower that has intentionally not been disclosed to Lender that has
had or could reasonably be expected to result in a Material Adverse Effect.
Section 3.16.    Use of Loan Proceeds. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose that would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purpose prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents. The Loan is solely for the general corporate purposes of
Borrower, Guarantor and the subsidiaries and no portion thereof shall be used
for personal, consumer, household or similar purposes.
Section 3.17.    [Reserved]
Section 3.18.    [Reserved]Title. Borrower owns good, valid and insurable title
to the Properties and good, valid and transferrable title to any other
Collateral, in each case free and clear of all Liens whatsoever except the
Permitted Encumbrances. No Property is subject to a Lien that secures Debt for
borrowed money (expressly excluding all leases of furnishings, fixtures,
equipment and other personal property). The Mortgages, when properly recorded in
the appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) valid,
perfected first priority Liens on the Properties, enforceable as such against
creditors of and purchasers from Borrower and subject only to Permitted
Encumbrances any requirements in the various jurisdictions in which the
Properties are located with respect to the order of and requirements for the
realization on security, including any applicable so-called “security first” and
“one-action” or similar rules,

23



--------------------------------------------------------------------------------



requirements or limitations and (ii) perfected Liens in and to all personalty
constituting Collateral, all in accordance with the terms thereof, in each case
subject only to any applicable Permitted Encumbrances any requirements in the
various jurisdictions in which the Properties are located with respect to the
order of and requirements for the realization on security, including any
applicable so-called “security first” and “one-action” or similar rules,
requirements or limitations. The Permitted Encumbrances do not, individually or
in the aggregate, result in a Material Adverse Effect. Subject to clause (v) of
the definition of Permitted Encumbrances, there are no claims for payment for
work, labor or materials affecting the Properties that are or may become a Lien
prior to, or of equal priority with, the Liens created by the Loan Documents.
Section 3.20.    No Encroachments. Except as set forth on the Surveys, all of
the improvements on each Property lie wholly within the boundaries and building
restriction lines of the such Property, and no improvements on adjoining
property encroach upon any Property, and no easements or other encumbrances upon
any Property encroach upon any of the improvements, except to the extent the
same is not reasonably be expected to result in a Material Adverse Effect.
Section 3.21.    Physical Condition.
(a)    Except as would not reasonably be expected to result in a Material
Adverse Effect, each Property and all building systems (including sidewalks,
storm drainage system, roof, plumbing system, HVAC system, fire protection
system, electrical system, equipment, elevators, exterior sidings and doors,
irrigation system and all structural components) are free of all material damage
and are in good condition, order and repair in all respects material to such
Property’s use, operation and value, subject to ordinary wear and tear and any
maintenance, restoration, repairs and/or replacements that are diligently being
prosecuted to completion in accordance with Borrower’s ordinary course of
business.
(b)    Except as would not reasonably be expected to result in a Material
Adverse Effect, Borrower is not aware of any material structural or other
material defect or damages in any of the Properties, whether latent or
otherwise.
(c)    Borrower has not received written notice, and has not received written
notice that any Tenant has received written notice from any insurance company or
bonding company of any defects or inadequacies in any of the Properties that
would, alone or in the aggregate, adversely affect in any material respect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.
Section 3.22.    Reserved.
Section 3.23.    Management. No property management agreements to which Borrower
or any affiliate is a party are in effect with respect to the Properties.
Section 3.24.    Condemnation. No Condemnation has been commenced or, to
Borrower’s knowledge, is contemplated or threatened with respect to all or any
portion of any of the Properties or for the relocation of roadways providing
access to any of the Properties to the extent that such Condemnation would
reasonably be expected to cause a Material Adverse Effect.

24



--------------------------------------------------------------------------------



Section 3.25.    Utilities and Public Access. Each Property has adequate rights
of access to dedicated public ways (and makes no material use of any means of
access or egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities, including water and sewer (or well and septic), necessary to the
continued use and enjoyment of such Property as presently used and enjoyed.
Section 3.26.    Environmental Matters. A Person unaffiliated with Borrower or
Guarantor is liable for the remediation of the Burlington Condition, and neither
Borrower nor any affiliate of Borrower or Guarantor has received any written
notice from any Governmental Authority that Borrower, Guarantor or any of their
respective affiliates has any liability for the remediation thereof. Borrower
has not received any written notification that the Person liable for the
remediation of the Burlington Condition is not performing or does not intend to
perform such remediation. To Borrower’s knowledge, except as would reasonably
expected to result in a Property Material Adverse Effect (it being agreed that
the presence of SAC Conditions shall not, in and of themselves, constitute a
Property Material Adverse Effect):
(i)    No Hazardous Substances are located at, on, in or under any of the
Properties or have been handled, manufactured, generated, stored, processed, or
disposed of at, on, in or under, or have been Released from, any of the
Properties. Without limiting the foregoing, there is not present at, on, in or
under any of the Properties, any PCB-containing equipment, asbestos or asbestos
containing materials, underground storage tanks or surface impoundments for any
Hazardous Substance, lead in drinking water (except in concentrations that
comply with all Environmental Laws), or lead-based paint. There is no threat of
any Release of any Hazardous Substance migrating to any of the Properties.
(ii)    Each Property is in compliance in all material respects with all
Environmental Laws applicable to such Property (which compliance includes, but
is not limited to, the possession of, and compliance with, all environmental,
health and safety permits, approvals, licenses, registrations and other
governmental authorizations required in connection with the ownership and
operation of such Property under all Environmental Laws). No Environmental Claim
is pending with respect to any of the Properties, nor is any threatened, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to Borrower or any of the
Properties.
(iii)    No Liens are presently recorded with the appropriate land records under
or pursuant to any Environmental Law with respect to any of the Properties and,
to Borrower’s knowledge, no Governmental Authority has been taking any action to
subject any of the Properties to Liens under any Environmental Law.
(iv)    There are Phase I Environmental Reports in the possession of Borrower in
relation to any of the Properties that have not been made available to Lender.

25



--------------------------------------------------------------------------------



Section 3.27.     Assessments. There are no pending or, to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting any of the Properties, nor are there any contemplated improvements to
any of the Properties that may result in such special or other assessments, to
the extent the same would reasonably be expected to result in a Material Adverse
Effect.
Section 3.28.    No Joint Assessment. Borrower has not suffered, permitted or
initiated the joint assessment of any of the Properties (i) with any other real
property constituting a separate tax lot, or (ii) with any personal property, or
any other procedure whereby the Lien of any Taxes that may be levied against
such other real property or personal property shall be assessed or levied or
charged to any of the Properties as a single Lien.
Section 3.29.    Separate Lots. No portion of any of the Properties is part of a
tax lot that also includes any real property that is not Collateral.
Section 3.30.    Permits; Certificate of Occupancy. Borrower has obtained all
material Permits necessary for the present use and operation of each Property.
The uses being made of each Property are in conformity in all material respects
with the certificate of occupancy (if any) and/or Permits for such Property and
any other restrictions, covenants or conditions affecting such Property.
Section 3.31.    Flood Zone. None of the improvements on any of the Properties
is located in an area identified by the Federal Emergency Management Agency or
the Federal Insurance Administration as a “100 year flood plain” or as having
special flood hazards (including Zones A and V), or, to the extent that any
portion of any of the Properties is located in such an area, such Property is
covered by flood insurance in an amount equal to the maximum limit of coverage
available under the National Flood Insurance Program.
Section 3.32.    Security Deposits. Borrower is in compliance in all material
respects with all Legal Requirements relating to security deposits.
Section 3.33.    Insurance. Borrower has obtained insurance policies reflecting
the insurance coverages set forth on Schedule A, and such Schedule A accurately
reflects the insurance coverage maintained with respect to each of the
Properties. All premiums on such insurance policies required to be paid as of
the Closing Date have been paid for the current policy period. No Person,
including Borrower, has done, by act or omission, anything that would impair the
coverage of any such policy.
Section 3.34.    No Dealings. Neither Borrower nor Guarantor is aware of any
unlawful influence on the assessed value of any of the Properties.
Section 3.35.    [Reserved.]

26



--------------------------------------------------------------------------------



ARTICLE IV

AFFIRMATIVE COVENANTS
Each individual Borrower covenants and agrees as follows with respect to itself,
and each other individual Borrower:
Section 4.1.    Existence; Licenses. Each Borrower shall do or cause to be done
all things necessary to remain in existence. Borrower shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
all rights, licenses, Permits, franchises, certificates of occupancy, consents,
approvals and other agreements necessary for the continued use and operation of
the Properties.
Section 4.2.    Maintenance of Properties. Borrower shall cause each Property to
be maintained in good and safe working order and repair, reasonable wear and
tear excepted, and in keeping with the condition and repair of properties of a
similar use, value, age, nature and construction, all in accordance with each
Borrower’s customary practice in the ordinary course of business. Borrower shall
not knowingly use, maintain or operate any Property in any manner that
constitutes a public or private nuisance or that makes void, voidable, or
cancelable, or increases the premium of, any insurance then in force with
respect thereto. Subject to Section 5.9, no improvements or fixtures
constituting Collateral located at or on any Property shall be voluntarily
removed, demolished or materially altered without the prior written consent of
Lender (except for replacement of fixtures, furnishings, machinery, equipment
and other personal property in the ordinary course of Borrower’s business with
items of the same utility and of equal or greater value and sales or
dispositions of obsolete or economically unusable fixtures, furnishings,
machinery, equipment or other personal property no longer needed for the
operation of the applicable Property), and Borrower shall from time to time
make, or cause to be made, all reasonably necessary and desirable repairs,
renewals, replacements, betterments and improvements to the Properties in
accordance with Borrower’s reasonable business judgment. Borrower shall not make
any change in the use of any Property that would materially increase the risk of
fire or other hazard arising out of the operation of any Property, or do or
permit to be done thereon anything that may in any way impair the value of any
Property in any material respect or the Liens of the Mortgages or otherwise
cause or reasonably be expected to result in a Property Material Adverse Effect.
Borrower shall not install or permit to be installed on any Property any
underground storage tank except in accordance with Environmental Laws, and
solely in connection with the Sears Auto Centers. Borrower shall not, without
the prior written consent of Lender, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of any Property, regardless of the depth thereof or the method of
mining or extraction thereof, subject to all Permitted Encumbrances.
Section 4.3.    Compliance with Legal Requirements. Borrower shall materially
comply with (or cause all Tenants to materially comply with), and shall cause
each Property to materially comply with and be operated, maintained, repaired
and improved in material compliance with, all Legal Requirements, Insurance
Requirements and all material contractual obligations by which Borrower is
legally bound.

27



--------------------------------------------------------------------------------



Section 4.4.    Impositions and Other Claims. Borrower shall timely pay and
discharge all Taxes and all other taxes, assessments and governmental charges
levied upon it, its income and its assets pursuant to Legal Requirements as and
when such taxes, assessments and charges are due and payable, as well as all
lawful claims for labor, materials and supplies or otherwise, subject to any
rights to contest contained in the definition of Permitted Encumbrances.
Borrower shall timely file all material federal, state and local tax returns and
other reports that it is required by law to file (taking into account any
applicable extensions). If any law or regulation applicable to Lender, any Note,
any of the Collateral or any of the Mortgages is enacted that deducts from the
value of property for the purpose of taxation any Lien thereon, or imposes upon
Lender the payment of the whole or any portion of the taxes or assessments or
charges or Liens required by this Agreement to be paid by Borrower, or changes
in any way the laws or regulations relating to the taxation of mortgages or
security agreements or debts secured by mortgages or security agreements or the
interest of the mortgagee or secured party in the property covered thereby, or
the manner of collection of such taxes, so as to affect any of the Mortgages,
the Indebtedness or Lender, then Borrower, upon demand by Lender, shall pay such
taxes, assessments, charges or Liens, or reimburse Lender for any amounts paid
by Lender.
Section 4.5.    Access to Properties. Borrower shall permit, subject to the
rights of Tenants under Leases, agents, representatives and employees of Lender
and the Servicer to enter and inspect the Properties or any portion thereof,
and/or inspect, examine, audit and copy the books and records of Borrower to the
extent relating to the Properties (including all recorded data of any kind or
nature, regardless of the medium of recording), at such reasonable times so as
not to disrupt the normal business operations of Borrower as may be requested by
Lender upon reasonable advance notice allowing an opportunity for agents or
representatives of Borrower to be present. If an Event of Default is continuing,
the reasonable cost of such inspections, examinations, copying or audits shall
be borne by Borrower, including the reasonable cost of all follow up or
additional investigations, audits or inquiries deemed reasonably necessary by
Lender. The cost of such inspections, examinations, audits and copying, if not
paid for by Borrower within a reasonable time after presentment with
documentation of expenses in reasonable detail following demand, may be added to
the Indebtedness and shall bear interest thereafter until paid at the Default
Rate.
Section 4.6.    Cooperate in Legal Proceedings. Except with respect to any claim
by Borrower against Lender, Borrower shall reasonably cooperate with Lender with
respect to any proceedings before any Governmental Authority that may in any way
affect the rights of Lender hereunder or under any of the Loan Documents and, in
connection therewith, Lender may, at its election, participate or designate a
representative to participate in any such proceedings.
Section 4.7.    Leases.
(a)    Borrower shall furnish Lender with executed copies of all Leases to which
any Borrower is a party entered into after the Closing Date. All new Leases and
renewals or amendments of Leases shall, subject in the case of renewals to the
terms and provisions of the applicable existing Lease (including any conditions
or requirements with respect to attornment, subordination and attornment), be
(i) entered into on terms and with Tenants that could not

28



--------------------------------------------------------------------------------



reasonably be expected to result in a Material Adverse Effect, (ii) subject and
subordinate to the Mortgages and (iii) contain provisions for the agreement by
the Tenant thereunder to attorn to Lender and any purchaser at a foreclosure
sale, such attornment to be self-executing and effective upon acquisition of
title to the applicable Property by any purchaser at a foreclosure sale, which
agreement by Tenant may be conditioned upon Lender entering into a
subordination, attornment and non-disturbance agreement mutually acceptable to
Lender and the applicable Tenant. If expressly required pursuant to a Lease,
Lender shall enter into a subordination, attornment and non-disturbance
agreement mutually acceptable to Lender and the applicable Tenant.
(b)    Any Lease that does not conform to the standards set forth in Section
4.7(a) (except for any Lease to an owner or operator of part or all of the Sears
Auto Center business in connection with the separation of a material portion of
the business or assets of such business from the assets of Guarantor ) shall be
subject to the prior written consent of Lender, which consent shall not be
unreasonably withheld, delayed or conditioned. In addition, all new Leases that
are Third-Party Leases, and all terminations, renewals and amendments of
Third-Party Leases, and any surrender of rights under any Third-Party Lease,
shall be subject to the prior written consent of Lender, which consent shall not
be unreasonably withheld, delayed or conditioned.
(c)    Borrower shall (i) observe and punctually perform in all material
respects all the material obligations imposed upon the lessor under the Leases;
(ii) use all reasonable efforts to enforce all of the material terms, covenants
and conditions contained in the Leases on the part of the lessee thereunder to
be observed or performed, short of termination thereof, except that Borrower may
terminate any Lease following a material default thereunder by the respective
Tenant; (iii) not collect any of the rents thereunder more than one month in
advance; (iv) not execute any assignment of lessor’s interest in the Leases or
associated rents other than the assignments of rents and leases under the
Mortgages; and (v) not cancel or terminate any guarantee of any of the
Third-Party Leases without the prior written consent of Lender.
(d)    Security deposits of Tenants under all Leases shall be held in compliance
with Legal Requirements and any provisions in Leases relating thereto. Borrower
shall maintain books and records of sufficient detail to identify all security
deposits of Tenants separate and apart from any other payments received from
Tenants. Subject to Legal Requirements, Borrower hereby pledges to Lender as
security for the Indebtedness any bond or other instrument held by Borrower in
lieu of cash security. Upon foreclosure on any Property, Borrower shall deliver
to Lender an amount equal to the aggregate security deposits of the Tenants at
such Property (and any interest theretofore earned on such security deposits and
actually received by Borrower), and any such bonds, that Borrower had not
returned to the applicable Tenants or applied in accordance with the terms of
the applicable Lease.
(e)    Borrower shall promptly deliver to Lender a copy of each written notice
from a Tenant under any Third-Party Lease claiming that Borrower is in default
in the performance or observance of any of the material terms, covenants or
conditions thereof to be performed or observed by Borrower. Borrower shall use
commercially reasonable efforts to provide in each Third-Party Lease executed
after the Closing Date to which Borrower is a party that any Tenant delivering
any such notice shall send a copy of such notice directly to Lender.

29



--------------------------------------------------------------------------------



(f)    All agreements entered into by or on behalf of Borrower that require the
payment of leasing commissions with respect to Leases at any Property or other
similar compensation to any party shall (i) provide that the obligation will not
be enforceable against Lender and (ii) be subordinate to the lien of the
Mortgage.
Section 4.8.    Plan Assets, etc. Borrower will do, or cause to be done, all
things necessary to ensure that it will not be deemed to hold Plan Assets at any
time.
Section 4.9.    Further Assurances. Borrower shall, at Borrower’s sole cost and
expense, from time to time as reasonably requested by Lender, execute,
acknowledge, record, register, file and/or deliver to Lender such other
reasonable instruments, agreements, certificates and documents (including
amended or replacement mortgages), and Borrower hereby consents to the filing by
Lender of any Uniform Commercial Code financing statements, in each case as
Lender may reasonably request to evidence, confirm, perfect and maintain the
Liens securing or intended to secure the obligations of Borrower and the rights
of Lender under the Loan Documents and do and execute all such further lawful
and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents as Lender shall reasonably request from time to time
(including the payment and application of Loss Proceeds), so long as none of the
same decrease any rights or remedies of Borrower under any of the Loan Documents
(the “Further Assurance Standard”). Upon foreclosure, the appointment of a
receiver or any other relevant action, Borrower shall, at its sole cost and
expense, cooperate fully and completely to effect the assignment or transfer of
any license, permit, agreement or any other right necessary or useful to the
operation of the Collateral, subject to the Further Assurance Standard. Upon
receipt of an affidavit of Lender as to the loss, theft, destruction or
mutilation of any Note, Borrower shall issue, in lieu thereof, a replacement
Note in the same principal amount thereof and in the form thereof. Borrower
hereby authorizes and appoints Lender as its attorney-in-fact to, during the
continuance of an Event of Default, execute, acknowledge, record, register
and/or file such instruments, agreements, certificates and documents, and to do
and execute such acts, conveyances and assurances, should Borrower fail to do so
itself in violation of this Agreement or the other Loan Documents following
written request from Lender, in each case without the signature of Borrower,
subject to the Further Assurance Standard. The foregoing grant of authority is a
power of attorney coupled with an interest and such appointment shall be
irrevocable for the term of this Agreement. Borrower hereby ratifies all actions
that such attorney shall lawfully take or cause to be taken in accordance with
this Section.
Section 4.10.    Notice of Material Event. Borrower shall give Lender prompt
notice (containing reasonable detail) of (i) any material change in the
financial or physical condition of any Property that would have a Material
Adverse Effect, (ii) any litigation or governmental proceedings pending or
threatened in writing against Borrower or any Property that is reasonably
expected to result in a Material Adverse Effect, (iii) the insolvency or
bankruptcy filing of any Borrower, Guarantor or an affiliate of any of the
foregoing and (iv) any other circumstance or event that could reasonably be
expected to result in a Material Adverse Effect.
Section 4.11.    Property-Specific Information. At Lender’s request, Borrower
shall furnish within 30 days after the end of the applicable calendar month such
information with

30



--------------------------------------------------------------------------------



respect to the Properties as Lender shall reasonably request, to the extent such
other information is then reasonably available at no material expense to
Borrower.
Section 4.12.     Insurance.
(a)    At all times while any portion of the Loan remains outstanding, Borrower
shall maintain the Policies with respect to the Properties, for the mutual
benefit of Borrower and Lender.
(b)    All Policies:
(i)    shall be maintained throughout the term of the Loan without cost to
Lender and shall name each Borrower (and may name affiliates of each Borrower)
as the named insured;
(ii)    with respect to property insurance policies, shall contain a standard
noncontributory mortgagee clause naming Lender and its successors and assigns as
their interests may appear as first mortgagee and loss payee;
(iii)    with respect to liability policies, except for workers compensation,
employers liability and auto liability, shall name Lender and its successors and
assigns as their interests may appear as additional insureds;
(iv)    with respect to property insurance policies, shall either be written on
a no coinsurance form or contain an endorsement providing that neither Borrower
nor Lender nor any other party shall be a co‑insurer under such Policies;
(v)    with respect to property insurance policies, shall contain an endorsement
or other provision providing that Lender shall receive 10 days’ prior written
notice of cancellation thereof due to non-payment of premium;
(vi)    with respect to property insurance policies, shall contain an
endorsement providing that no act or negligence of Borrower or any foreclosure
or other proceeding or notice of sale relating to one or more of the Properties
shall affect the validity or enforceability of the insurance insofar as a
mortgagee is concerned;
(vii)    shall not contain provisions that would make Lender liable for any
insurance premiums thereon or subject to any assessments thereunder;
(viii)    shall contain a waiver of subrogation against Lender, as applicable;
(ix)    may be in the form of a blanket or umbrella policy; and
(x)    shall otherwise be reasonably satisfactory in form and substance to
Lender and shall contain such other provisions as Lender deems reasonably
necessary or desirable to protect its interests.

31



--------------------------------------------------------------------------------



(c)    Borrower shall pay the premiums for all Policies as the same become due
and payable. Complete copies of such Policies shall be delivered to Lender
reasonably promptly upon request. Not later than 30 days prior to the expiration
date of each Policy, Borrower shall deliver to Lender evidence, reasonably
satisfactory to Lender, of its renewal. Borrower shall reasonably promptly
forward to Lender a copy of each written notice received by Borrower of any
modification, reduction or cancellation of any of the Policies or of any of the
coverages afforded under any of the Policies.
(d)    Borrower shall not procure any other insurance coverage that would be on
the same level of payment as the Policies or would adversely impact in any way
the ability of Lender or Borrower to collect any proceeds under any of the
Policies, unless the foregoing provisions (a)-(c) are applicable to such other
insurance coverage. If at any time Lender is not in receipt of written evidence
that all Policies are in full force and effect when and as required hereunder,
upon notice to Borrower Lender shall have the right to take such reasonable
action as Lender deems necessary to protect its interest in the Properties,
including the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate (but limited to the coverages and amounts required
hereunder). All premiums, costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Lender in connection with such action or in
obtaining such insurance and keeping it in effect shall be paid by Borrower to
Lender upon demand and, until paid, shall bear interest at the Default Rate.
(e)    Borrower or Guarantor shall provide Lender with at least 30 days’ prior
written notice of cancellation by Borrower or Guarantor or any of their
respective affiliates of any property insurance policies relating to any
Property.
Section 4.13.    Casualty and Condemnation.
(a)    Upon learning thereof, Borrower shall give reasonably prompt notice to
Lender of any Casualty or Condemnation or of the actual or threatened
commencement of proceedings that would result in a Condemnation.
(b)    Lender may participate in any proceedings for any taking by any public or
quasi-public authority accomplished through a Condemnation or any transfer made
in lieu of or in anticipation of a Condemnation, to the extent permitted by law.
Upon Lender’s request, Borrower shall deliver to Lender all instruments
reasonably requested by it to permit such participation. Borrower shall, at its
sole cost and expense, diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Borrower shall not consent or
agree to a Condemnation or action in lieu thereof without the prior written
consent of Lender in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned in the case of a taking of an immaterial
portion of any Property.
(c)    Lender may (x) jointly with Borrower settle and adjust any insurance
claims, (y) following the commencement of a foreclosure action, settle and
adjust any insurance claims without the consent or cooperation of Borrower, or
(z) allow Borrower to settle and adjust any insurance claims; except that if no
Event of Default is continuing, Borrower may settle and adjust such claims
aggregating not in excess of the Threshold Amount if such settlement

32



--------------------------------------------------------------------------------



or adjustment is carried out in a competent and timely manner, but Lender, at
its election, shall be entitled to collect and receive (as set forth below) any
and all Loss Proceeds. The reasonable expenses incurred by Lender in the
adjustment and collection of Loss Proceeds shall become part of the Indebtedness
and shall be reimbursed by Borrower to Lender upon demand therefor.
(d)    All Loss Proceeds from any Casualty or Condemnation shall be immediately
deposited into an account under the sole dominion and control of Lender. So long
as no Event of Default exists and is continuing, Loss Proceeds after receipt
thereof by Lender and reimbursement of any reasonable expenses incurred by
Lender in connection therewith shall be applied promptly to the cost of
restoring, repairing, replacing or rebuilding such Property or part thereof
subject to the Casualty or Condemnation, in the manner set forth below (and
Borrower shall commence, as promptly and diligently as practicable, to prosecute
such restoring, repairing, replacing or rebuilding of such Property in a
workmanlike fashion and in accordance with applicable law to a status at least
equivalent to the quality and character of such Property immediately prior to
the Condemnation or Casualty). Provided that no Event of Default shall have
occurred and be then continuing, Lender shall disburse such Loss Proceeds to
Borrower upon Lender’s being furnished with (i) evidence reasonably satisfactory
to it of the estimated cost of completion of the restoration, (ii) if the cost
of completion of the restoration plus payment of debt service on the Loan during
the period of restoration exceeds the amount then contained in the Loss Proceeds
Account, funds in an amount equal to such excess, which funds shall be remitted
into the Loss Proceeds Account as additional Collateral for the Loan, and (iii)
such architect’s certificates, waivers of lien, contractor’s sworn statements,
title insurance endorsements, bonds, plats of survey and such other evidences of
cost, payment and performance as Lender may reasonably request; and Lender may,
in any event, require that all plans and specifications for restoration
reasonably estimated by Lender to exceed the Threshold Amount be submitted to
and approved by Lender prior to commencement of work (which approval shall not
be unreasonably withheld, delayed or conditioned). If Lender reasonably
estimates that the cost to restore will exceed the Threshold Amount, Lender may
retain a local construction consultant to inspect such work and review
Borrower’s request for payments and Borrower shall, on demand by Lender,
reimburse Lender for the reasonable fees and expenses of such consultant (which
fees and expenses shall constitute Indebtedness). No payment shall exceed 90% of
the value of the work performed from time to time until such time as 50% of the
restoration (calculated based on the anticipated aggregate cost of the work) has
been completed, and thereafter, 100% of the value of the work shall be
disbursed, and amounts retained prior to completion of 50% of the restoration
shall not be paid prior to the final completion of the restoration. Funds other
than Loss Proceeds shall be disbursed prior to disbursement of such Loss
Proceeds, and at all times the undisbursed balance of such proceeds remaining in
the Loss Proceeds Account, together with any additional funds irrevocably and
unconditionally deposited therein or irrevocably and unconditionally committed
for that purpose, shall be at least sufficient in the reasonable judgment of
Lender to pay for the cost of completion of the restoration free and clear of
all Liens or claims for Lien, subject to all Permitted Encumbrances.
(e)    Borrower shall cooperate with Lender in obtaining for Lender the benefits
of any Loss Proceeds lawfully or equitably payable to Lender in connection with
the Properties. Lender shall be reimbursed for any expenses reasonably incurred
in connection therewith (including reasonable attorneys’ fees and disbursements,
and, if reasonably necessary to collect

33



--------------------------------------------------------------------------------



such proceeds, the expense of an Appraisal on behalf of Lender) out of such Loss
Proceeds or, if insufficient for such purpose, by Borrower.
Section 4.14.    Compliance with Encumbrances and Material Agreements. Borrower
covenants and agrees as follows:
(i)    Borrower shall comply with all material terms, conditions and covenants
of each Material Agreement and each material Permitted Encumbrance, including
any reciprocal easement agreement, ground lease, declaration of covenants,
conditions and restrictions, and any condominium arrangements.
(ii)    Borrower shall promptly deliver to Lender a true and complete copy of
each and every notice of default or event of default received by Borrower with
respect to any obligation of Borrower under the provisions of any Material
Agreement and/or Permitted Encumbrance.
(iii)    Borrower shall deliver to Lender copies of any written notices of
default or event of default relating to any Material Agreement and/or Permitted
Encumbrance served by Borrower.
(iv)    Without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, Borrower shall not grant or withhold any
material consent, approval or waiver under any Material Agreement or Permitted
Encumbrance, unless no Event of Default is continuing and the same is not be
reasonably likely to have a Material Adverse Effect.
(v)    Borrower shall deliver to each other party to any Permitted Encumbrance
and any Material Agreement notice of the identity of Lender and each assignee of
Lender of which Borrower is aware if such notice is required under the terms of
such Material Agreement or Permitted Encumbrance in order to protect Lender’s
interest thereunder.
(vi)    Borrower shall use reasonable efforts to enforce, short of termination
thereof, the performance and observance of each and every material term,
covenant and provision of each Material Agreement and Permitted Encumbrance to
be performed or observed, if any, if and to the extent the failure to do so
would have a Material Adverse Effect.
Section 4.15.    FATCA. If a payment made to the Lender under any Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if the Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to such Borrower at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Borrower as may be necessary for such
Borrower to comply with its obligations under FATCA and to determine that the
Lender has complied with the Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.



34



--------------------------------------------------------------------------------



ARTICLE V

NEGATIVE COVENANTS
Each individual Borrower covenants and agrees as follows with respect to itself
and each other individual Borrower:
Section 5.1.    Liens on the Collateral. No Borrower shall permit or suffer the
existence of any Lien on any of the Properties senior to the Lien of the
applicable Mortgage, other than Permitted Encumbrances.
Section 5.2.    Transfer; Prohibited Change of Control. Borrower shall not
Transfer any Collateral other than the replacement or other disposition of
obsolete or non-useful personal property and fixtures in the ordinary course of
business, and except as otherwise provided in Section 4.2, and Borrower shall
not hereafter file a declaration of condominium with respect to any of the
Properties. No Prohibited Change of Control shall occur. No transfers of any
direct or indirect equity interests in any Borrower shall be permitted, except
for (i) any such transfers that do not result in a Prohibited Change of Control,
(ii) transfers of shares of common stock in Sears Holdings Corporation and (iii)
any other such transfer for which Borrower shall have obtained Lender’s prior
written consent. Notwithstanding the foregoing, Borrower may transfer any
Property to a Person not affiliated with Borrower or Guarantor provided that it
(i) replaces such Property with a Substitution Property selected by Lender and
otherwise complies with the requirements of Section 2.1 with respect to the
replacement of a Property with a Substitution Property.
Section 5.3.    Debt. Borrower shall not have any Debt, other than Permitted
Debt.
Section 5.4.    Dissolution; Merger or Consolidation. No Borrower shall
dissolve, liquidate, merge with or consolidate into another Person, unless such
Borrower is the surviving Person.
Section 5.5.    Misapplication of Funds. Borrower shall not (a) distribute any
Loss Proceeds in violation of the provisions of this Agreement (and shall
promptly cause the reversal of any such distributions made in error of which
Borrower becomes aware), or (b) misappropriate any security deposit or portion
thereof.
Section 5.6.    Jurisdiction of Formation; Name. Borrower shall not change its
jurisdiction of formation or name without receiving Lender’s prior written
consent, not to be unreasonably withheld, delayed or conditioned, and promptly
providing Lender such information and replacement Uniform Commercial Code
financing statements and legal opinions as Lender may reasonably request in
connection therewith.
Section 5.7.    Modifications and Waivers. Unless otherwise consented to in
writing by Lender:

35



--------------------------------------------------------------------------------



(i)    Borrower shall not amend, modify, terminate, renew, or surrender any
material rights or remedies under any Lease, or enter into any Lease, except in
accordance with the express terms and conditions of any Lease or otherwise in
compliance with Section 4.7; and
(ii)    Borrower shall not (x) enter into any Material Agreement, or amend,
modify, surrender or waive any material rights or remedies under any Material
Agreement, except, in each case, on arms-length commercially reasonable terms,
(y) terminate any Material Agreement, except for terminations in connection with
a material default thereunder, or (z) default in its material obligations under
any Material Agreement.
Section 5.8.    ERISA. (a)    Borrower shall not maintain or contribute to, or
agree to maintain or contribute to, or permit any ERISA Affiliate of Borrower to
maintain or contribute to or agree to maintain or contribute to, any employee
benefit plan (as defined in Section 3(3) of ERISA) subject to Title IV or
Section 302 of ERISA or Section 412 of the Code which would be reasonably likely
to result in a Material Adverse Effect.
(b)    Borrower shall not engage in a non-exempt prohibited transaction under
Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Mortgages or any other Loan Document) to be a non-exempt
prohibited transaction under such provisions assuming that the source of the
funds for the Loan by Lender does not constitute Plan Assets.
Section 5.9.    Alterations and Expansions. Borrower shall not perform,
undertake, contract to perform or consent to any Material Alteration without the
prior written consent of Lender, which consent (in the absence of the
continuation of an Event of Default) shall not be unreasonably withheld, delayed
or conditioned, but may be conditioned on the delivery of additional collateral
in the form of cash or cash equivalents acceptable to Lender in respect of the
amount by which any such Material Alteration exceeds the Threshold Amount. If
Lender’s consent is requested hereunder with respect to a Material Alteration,
Lender may retain a construction consultant to review such request and, if such
request is granted, Lender may retain a construction consultant to inspect the
work from time to time. Borrower shall, on demand by Lender, reimburse Lender
for the reasonable fees and disbursements of such consultant.
Section 5.10.    Zoning and Uses. Borrower shall not do any of the following
without the prior written consent of Lender:
(i)    initiate or support any limiting change in the permitted uses of any of
the Properties (or to the extent applicable, zoning reclassification of any of
the Properties) or any portion thereof, seek any variance under existing land
use restrictions, laws, rules or regulations (or, to the extent applicable,
zoning ordinances) applicable to a Property, or use or permit the use of a
Property in a manner that would result in the use of such Property first
becoming a nonconforming use under applicable land-use restrictions or

36



--------------------------------------------------------------------------------



zoning ordinances or that would violate any of the material terms of any Lease,
Material Agreement or Legal Requirement (and if under applicable zoning
ordinances the use of all or any portion of any Property is a nonconforming use,
Borrower shall not cause or permit such nonconforming use to be discontinued or
abandoned);
(ii)    execute or file any subdivision plat affecting any of the Properties, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising any of the Properties; or
(iii)    permit or consent to any of the Properties being used by the public or
any Person in such manner as might reasonably make possible a valid claim of
adverse usage or possession or of any implied dedication or easement.
Section 5.11.    Waste. Borrower shall not commit or permit any Waste on any of
the Properties, nor take any actions that might invalidate any insurance carried
on any of the Properties (and Borrower shall promptly correct any such actions
of which Borrower becomes aware).
ARTICLE VI

DEFAULTS
Section 6.1.    Event of Default. The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder (any Event of Default that has occurred shall continue
unless and until waived by Lender in writing in its sole discretion):
(a)    Payment.
(i)    Borrower shall default in the payment when due of any principal or
interest owing hereunder or under the Notes (including any mandatory prepayment
required hereunder); or
(ii)    Borrower shall default, and such default shall continue for at least
five Business Days after notice to Borrower that such amounts are owing, in the
payment when due of fees, expenses or other amounts owing to Lender hereunder,
under the Notes or under any of the other Loan Documents (other than principal
and interest).
(b)    Representations. Any representation made by Borrower in any of the Loan
Documents, or in the Officer’s Certificate shall have been false or misleading
in any material respect (or, with respect to any representation that itself
contains a materiality qualifier, in any respect) as of the date such
representation was made; provided, however, if the falsity of any such
representation is first determined by information received by Borrower or Lender
in connection with the satisfaction of any Post-Closing Item, and Borrower did
not have actual knowledge of such falsity as of the Closing Date, the same shall
not constitute an Event of Default hereunder (and the replacement of the
applicable Property with a Substitution Property shall constitute Lender’s
exclusive remedy for such falsity of such representation), unless
Borrower fails to cooperate with Lender in providing a Substitution Property
pursuant to Section 2.1.

37



--------------------------------------------------------------------------------



(c)    Other Loan Documents. Any Loan Document shall fail to be in full force
and effect or to convey the material Liens, rights, powers and privileges
purported to be created thereby and Borrower shall fail to promptly remedy such
failure in accordance with Section 4.9.
(d)    Bankruptcy, etc.
(i)    Any Borrower or Guarantor shall commence a voluntary case concerning
itself under any Title of the United States Code concerning bankruptcy or
insolvency (as amended, modified, succeeded or replaced, from time to time, the
“Bankruptcy Code”);
(ii)    any Borrower or Guarantor shall commence any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of creditors,
dissolution, insolvency or similar law of any jurisdiction whether now or
hereafter in effect relating to such Borrower or Guarantor, or shall dissolve or
otherwise cease to exist;
(iii)    there is commenced against any Borrower or Guarantor an involuntary
case under the Bankruptcy Code, or any such other proceeding, which remains
undismissed for a period of 90 days after commencement;
(iv)    any Borrower or Guarantor is adjudicated insolvent or bankrupt by a
court of competent jurisdiction;
(v)    any Borrower or Guarantor suffers appointment of any custodian or the
like for it or for any substantial portion of its property and such appointment
continues unchanged or unstayed for a period of 90 days after commencement of
such appointment;
(vi)    any Borrower or Guarantor makes a general assignment for the benefit of
creditors; or
(vii)    any Borrower or Guarantor takes any action for the purpose of effecting
any of the foregoing.
(e)    Prohibited Change of Control. A Prohibited Change of Control shall occur.
(f)    Insurance. Borrower shall fail to maintain in full force and effect all
Policies required hereunder.
(g)    Negative Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement contained in Article
V, provided that such default shall not constitute an Event of Default unless
and until it shall remain uncured for 30 days after Borrower receives written
notice thereof.
(h)    Legal Requirements. Borrower shall fail to cure properly any violations
of Legal Requirements affecting all or any portion of any Property that could
reasonably be

38



--------------------------------------------------------------------------------



expected to result in a Material Adverse Effect within 30 days after Borrower
first receives written notice of any such violations; provided, however, if any
such violation is reasonably susceptible of cure, but not within such 30 day
period, then Borrower shall be permitted up to an additional 30 days to cure
such violation provided that Borrower commences a cure within such initial 30
day period and thereafter diligently and continuously pursues such cure.
(i)    Other Covenants. A default shall occur in the due performance or
observance by Borrower of any material term, covenant or agreement (other than
those referred to in any other subsection of this Section or those, if any, that
expressly provide for a notice and cure period other than as set forth in this
clause (i)) contained in this Agreement or in any of the other Loan Documents,
except that in the case of a default that can be cured by the payment of money,
such default shall not constitute an Event of Default unless and until it shall
remain uncured for 10 days after Borrower receives written notice thereof; and
in the case of a default that cannot be cured by the payment of money but is
susceptible of being cured within 30 days, such default shall not constitute an
Event of Default unless and until it remains uncured for 30 days after Borrower
receives written notice thereof, provided that if such non-monetary default is
not cured within such 30 day period despite Borrower’s diligent efforts but is
susceptible of being cured within 90 days of Borrower’s receipt of Lender’s
original notice, then Borrower shall have such additional time as is reasonably
necessary to effect such cure, but in no event in excess of 90 days from
Borrower’s receipt of Lender’s original notice, provided that Borrower promptly
delivers written notice to Lender of its intention and ability to effect such
cure prior to the expiration of such 90 day period.
Section 6.2.    Remedies.
(a)    During the continuance of an Event of Default, Lender may by written
notice to Borrower, in addition to any other rights or remedies available
pursuant to this Agreement, the Notes, the Mortgages and the other Loan
Documents, at law or in equity, declare by written notice to Borrower all or any
portion of the Indebtedness to be immediately due and payable, whereupon all or
such portion of the Indebtedness shall so become due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Collateral (including all rights or remedies
available at law or in equity); provided, however, that, notwithstanding the
foregoing, if an Event of Default specified in Section 6.1(d) shall occur, then
(except as specified in Section 6.2(f) below) the Indebtedness shall immediately
become due and payable without the giving of any notice or other action by
Lender. Any actions taken by Lender shall be cumulative and concurrent and may
be pursued independently, singly, successively, together or otherwise, at such
time and in such order as Lender may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth in this Agreement or in the other Loan Documents.
(b)    If Lender forecloses on any Collateral, Lender shall apply all net
proceeds of such foreclosure to repay the Indebtedness, the Indebtedness shall
be reduced to the extent of such net proceeds and the remaining portion of the
Indebtedness shall remain outstanding and secured by the remaining Collateral.
At the election of Lender, the Notes shall be deemed to have been accelerated
only to the extent of the net proceeds actually received by Lender with respect
to the Properties and applied in reduction of the Indebtedness.

39



--------------------------------------------------------------------------------



(c)    During the continuance of any Event of Default (including an Event of
Default resulting from a failure to satisfy the insurance requirements specified
herein), Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, take any action to cure such Event of Default. Lender may enter upon
any or all of the Properties upon reasonable notice to Borrower for such
purposes or appear in, defend, or bring any action or proceeding to protect its
interest in the Collateral or to foreclose the Mortgages or collect the
Indebtedness. The costs and expenses incurred by Lender in exercising rights
under this paragraph (including reasonable attorneys’ fees), with interest at
the Default Rate for the period after notice from Lender that such costs or
expenses were incurred to the date of payment to Lender, shall constitute a
portion of the Indebtedness, shall be secured by the Mortgages and other Loan
Documents and shall be due and payable to Lender upon demand therefor.
(d)    Interest shall accrue on any judgment obtained by Lender in connection
with its enforcement of the Loan at a rate of interest equal to the Default
Rate.
(e)    Notwithstanding the availability of legal remedies, Lender will be
entitled to obtain specific performance, mandatory or prohibitory injunctive
relief, or other equitable relief requiring Borrower to cure or refrain from
repeating any Default
(f)    Notwithstanding anything herein to the contrary, if an event specified in
Section 6.1(d) occurs solely in respect of Guarantor and not any Borrower, then
such event shall not constitute an Event of Default or result in an acceleration
of the Loan unless, in each case, Lender so determines in its sole discretion by
written notice to Borrower; and unless and until Lender sends such notice, a
Trigger Period shall be deemed to have commenced for all purposes hereunder,
which Trigger Period shall continue until the Loan is repaid in full.
(g)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to execute the Severed Loan Documents (Borrower ratifying all
that its said attorney shall do by virtue thereof); provided, however, that
Lender shall not make or execute any such Severed Loan Documents under such
power until the expiration of three days after written notice has been given to
Borrower by Lender of Lender’s intent to exercise its rights under the aforesaid
power. Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents,
and any such representations and warranties contained in the Severed Loan
Documents will be given by Borrower only as of the Closing Date.

40



--------------------------------------------------------------------------------



Section 6.3.    Application of Payments after an Event of Default.
Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default, all amounts received by Lender in respect of
the Loan shall be applied at Lender’s sole discretion either toward the
components of the Indebtedness (e.g., Lender’s expenses in enforcing the Loan,
interest, principal and other amounts payable hereunder) and the Notes or Note
Components in such sequence as Lender shall elect in its sole discretion, or
toward the payment of Property expenses.
ARTICLE VII

MISCELLANEOUS
Section 7.1.    Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.
Section 7.2.    GOVERNING LAW.
(A)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES TO THE
EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER
THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN
OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW YORK. BORROWER AND LENDER HEREBY (i) IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND (iii)
IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN SECTION
7.4 (AND AGREES THAT SUCH SERVICE AT SUCH ADDRESS IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT).

41



--------------------------------------------------------------------------------



Section 7.3.    Modification, Waiver in Writing. Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender.
Section 7.4.    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (except that any party hereto may change its address and other
contact information for purposes hereof at any time by sending a written notice
to the other parties to this Agreement in the manner provided for in this
Section). A notice shall be deemed to have been given when delivered or upon
refusal to accept delivery.
If to Lender:
c/o ESL Investments, Inc.
1170 Kane Concourse, Suite 200
Bay Harbor Islands, FL 33154
Attention: Edward S. Lampert, CEO


and


ESL Investments, Inc.
1170 Kane Concourse, Suite 200
Bay Harbor Islands, FL 33154
Attention: Harold R. Talisman
with copies to:


with a copy (which shall not constitute notice) to:


Cleary Gottlieb Steen & Hamilton
One Liberty Plaza
New York, New York 10006
Attention: Steven G. Horowitz, Esq.

    If to Borrower:
Sears, Roebuck and Co.
3333 Beverly Road
Hoffman Estates, Illinois 60179
Attention: General Counsel


with copies to (which shall not constitute notice:


Sears, Roebuck and Co.
3333 Beverly Road, Dept. 824RE
Hoffman Estates, IL  60179

42



--------------------------------------------------------------------------------



Attention:  Vice President Real Estate


and


Sears, Roebuck and Co.
3333 Beverly Road, Dept. 824RE
Hoffman Estates, IL  60179
Attention:  Associate General Counsel, Real Estate
 
and


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Scott Charles, Esq.


Borrowers hereby appoint the individual Borrower named as notice party above
(the “Representative Borrower”) to serve as agent on behalf of all Borrowers to
receive any notices required to be delivered to any or all Borrowers hereunder
or under the other Loan Documents and to be the sole party authorized to deliver
notices on behalf of the Borrowers hereunder and under each of the other Loan
Documents. Any notice delivered to the Representative Borrower shall be deemed
to have been delivered to all Borrowers, and any notice received from the
Representative Borrower shall be deemed to have been received from all
Borrowers. Borrowers shall be entitled from time to time to appoint a
replacement Representative Borrower by written notice delivered to Lender and
signed by both the new Representative Borrower and the Representative Borrower
being so replaced.
Section 7.5.    TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.
Section 7.6.    Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
Section 7.7.    Assignment and Participation.

43



--------------------------------------------------------------------------------



(a)    Except as expressly set forth in Article II, Borrower may not sell,
assign or otherwise transfer any rights, obligations or other interest of
Borrower in or under the Loan Documents.
(b)    Lender and each assignee of all or a portion of the Loan shall have the
right from time to time in its discretion and without the consent of Borrower to
sell one or more of the Notes or Note Components or any interest therein (an
“Assignment”) and/or sell a participation interest in one or more of the Notes
or Note Components (a “Participation”), in each case other than to a competitor
or affiliate of a competitor of any Borrower or Guarantor; provided that so long
as no Event of Default is continuing, no Assignment may occur if it results in
the Persons party this Agreement as Lender on the date hereof or their
affiliates holding less than a majority of the aggregate principal amount of the
outstanding Loans, unless an Assignment of a larger portion of the Loan is
required to satisfy liquidity requirements relating to redemption requests by
such Person’s investors. Borrower shall reasonably cooperate with Lender, at
Lender’s request, in order to effectuate any such Assignment or Participation.
In the case of an Assignment, (i) each assignee shall have, to the extent of
such Assignment, the rights, benefits and obligations of the assigning Lender as
a “Lender” hereunder and under the other Loan Documents, (ii) the assigning
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to an Assignment, relinquish its rights and be released
from its obligations under this Agreement, and (iii) one Person shall serve as
agent for all Lenders and shall be the sole Lender to whom notices, requests and
other communications shall be addressed and the sole party authorized to grant
or withhold consents hereunder on behalf of the Lenders (subject, in each case,
to appointment of a Servicer, pursuant to Section 7.21, to receive such notices,
requests and other communications and/or to grant or withhold consents, as the
case may be). Notwithstanding anything in this Agreement to the contrary, after
an Assignment, the assigning Lender (in addition to the assignee) shall continue
to have the benefits of any indemnifications contained in this Agreement that
such assigning Lender had prior to such assignment with respect to matters
occurring prior to the date of such assignment. If, pursuant to this Section,
any interest in this Agreement or any Note is transferred to any transferee,
such transferee shall, promptly upon receipt of written request from Borrower,
furnish to Borrower Form W-9, Form W-8BEN, Form W-8BEN-E or Form W-8ECI, as
applicable.
Section 7.8.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.
Section 7.9.    Preferences; Waiver of Marshalling of Assets. Lender shall have
no obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
the Loan Documents. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the

44



--------------------------------------------------------------------------------



Loan Documents. If any payment to Lender is subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then the obligations hereunder or portion
thereof intended to be satisfied by such payment shall be revived and continue
in full force and effect, as if such payment had not been made. Borrower hereby
waives any legal right otherwise available to Borrower that would require the
sale of any Collateral either separate or apart from other Collateral, or
require Lender to exhaust its remedies against any Collateral before proceeding
against any other Collateral. Without limiting the foregoing, to the fullest
extent permitted by law, Borrower hereby waives and shall not assert any rights
in respect of a marshalling of Collateral, a sale in the inverse order of
alienation, any homestead exemption, the administration of estates of decedents,
or any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Collateral or any portion thereof in
any sequence and any combination as determined by Lender in its sole discretion.
Section 7.10.    Remedies of Borrower. If a claim is made that Lender or its
agents have unreasonably delayed acting or acted unreasonably (including
unreasonable refusal of, or unreasonable conditioning of, of any consent or
approval of Lender required hereunder) in any case where by law or under this
Agreement or the other Loan Documents any of such Persons has an obligation to
act promptly or reasonably, Borrower agrees that no such Person shall be liable
for any monetary damages, and Borrower’s sole remedy shall be limited to
commencing an action seeking specific performance, injunctive relief and/or
declaratory judgment. Without limiting the foregoing, Borrower shall not assert,
and hereby waives, any claim against Lender and/or its affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable Legal
Requirement) arising out of, as a result of, or in any way related to, the Loan
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and Borrower
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
Section 7.11.    Offsets, Counterclaims and Defenses. All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and without any deduction for, any offsets, counterclaims or defenses.
Borrower waives the right to assert a counterclaim, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought against it by
Lender arising out of or in any way connected with the Notes, this Agreement,
the other Loan Documents or the Indebtedness. Any assignee of Lender’s interest
in the Loan shall take the same free and clear of all offsets, counterclaims or
defenses against the assigning Lender.
Section 7.12.    No Joint Venture. Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender, nor to grant Lender any interest in
any Property other than that of mortgagee or lender.

45



--------------------------------------------------------------------------------



Section 7.13.    Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the
other Loan Documents, the provisions of this Agreement shall prevail. The
parties acknowledge that they were each represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that the Loan Documents shall not be subject to the principle of construing
their meaning against the party that drafted same.
Section 7.14.    Brokers and Financial Advisors. Borrower represents that
neither it nor Guarantor has dealt with any financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement. Borrower shall indemnify and hold
Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated in this Agreement. The provisions of this Section
shall survive the expiration and termination of this Agreement and the repayment
of the Indebtedness.
Section 7.15.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Copies
of originals, including copies delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.
Section 7.16.    Estoppel Certificates.
(a)    Borrower shall execute, acknowledge and deliver to Lender, within five
days after receipt of Lender’s written request therefor at any time from time to
time, a statement in writing setting forth (A) the Principal Indebtedness,
(B) the date on which installments of interest and/or principal were last paid,
(C) any offsets or defenses to the payment of the Indebtedness, (D) that the
Notes, this Agreement, the Mortgages and the other Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification and (E) that neither Borrower nor, to
Borrower’s knowledge, Lender, is in default under the Loan Documents (or
specifying any such default). Any prospective purchaser of any interest in a
Loan shall be permitted to rely on such certificate.
(b)    Upon Lender’s written request, Borrower shall use commercially reasonable
efforts to obtain from each Tenant and thereafter promptly deliver to Lender
duly executed estoppel certificates from any one or more Tenants specified by
Lender, attesting to such facts regarding the Leases as Lender may reasonably
require, including attestations that each Lease covered thereby is in full force
and effect with no material defaults thereunder on the part of any party, that
rent has not been paid more than one month in advance, except as security, and
that the Tenant claims no defense or offset against the full and timely
performance of its obligations under the Lease.

46



--------------------------------------------------------------------------------



Section 7.17.    General Indemnity; Payment of Expenses.
(a)    Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents, affiliates,
successors, participants and assigns of any and all of the foregoing
(collectively, the “Indemnified Parties”) for, from and against any and all
Damages of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any of the Indemnified Parties, in any way relating to or
arising out of Lender’s interest in the Loan; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
that such Damages have been found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnified Party.
(b)    If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section are unenforceable in whole or in part or are otherwise unavailable to an
Indemnified Party or insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by an Indemnified Party as a result of
any Damages the maximum amount Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Section will be in addition
to any liability that Borrower may otherwise have hereunder and under the other
Loan Documents.
(c)    To the extent any Indemnified Party has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section,
except to the extent that Borrower suffers actual prejudice as a result of such
failure. In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Party (if requested by the applicable Indemnified Party, in the name of such
Indemnified Party) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Party. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the Applicable
Indemnified Party shall have the right to reasonably participate in such defense
and Borrower shall not consent to the terms of any compromise or settlement of
any action defended by Borrower in accordance with the foregoing without the
prior consent of the applicable Indemnified Party, unless such compromise or
settlement (i) includes an unconditional release of the applicable Indemnified
Party from all liability arising out of such action and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of the applicable Indemnified Party. The applicable Indemnified Party
shall have the right to retain its own counsel if (i) Borrower shall have failed
to employ counsel reasonably satisfactory to the applicable Indemnified Party in
a timely manner, or (ii) the applicable Indemnified Party shall have been
advised by counsel that there are actual or potential material conflicts of
interest between Borrower and the applicable Indemnified Party, including
situations in which there are one or more legal defenses available to the
applicable Indemnified Party that are different from or additional to those
available to Borrower. So long as Borrower is conducting the defense of any
action defended by Borrower in accordance with the foregoing in a prudent and
commercially reasonable manner, Lender and the applicable Indemnified Party
shall not

47



--------------------------------------------------------------------------------



compromise or settle such action defended without Borrower’s consent, which
shall not be unreasonably withheld or delayed. Upon demand, Borrower shall pay
or, in the sole discretion of the applicable Indemnified Party, reimburse the
applicable Indemnified Party for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals retained by the Applicable Indemnified Party in
accordance with this Section in connection with defending any claim subject to
indemnification hereunder.
(d)    Any amounts payable to Lender by reason of the application of this
Section shall be secured by the Mortgages and shall become immediately due and
payable and shall bear interest at the Default Rate from the date Damages are
sustained by the Indemnified Parties until paid.
(e)    The provisions of and undertakings and indemnifications set forth in this
Section shall survive the satisfaction and payment in full of the Indebtedness
and termination of this Agreement.
(f)    Borrower shall reimburse Lender upon receipt of written notice from
Lender for (i) all reasonable and documented out-of-pocket costs and expenses
incurred by Lender (or any of its affiliates) in connection with the origination
of the Loan (whether incurred before or after the Closing Date), including legal
fees and disbursements, accounting fees, and the costs of the Engineering
Reports, the Title Insurance Policies, the Surveys, the Environmental Reports
and any other third-party diligence materials; (ii) all reasonable and
documented out-of-pocket costs and expenses incurred by Lender (or any of its
affiliates) in connection with (A) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters relating hereto (including Leases, Material Agreements, and
Permitted Encumbrances), (B) filing, registration and recording fees and
expenses and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan Documents
(including the filing, registration or recording of any instrument of further
assurance) and all stamp, court, recording, filing, documentary or other similar
taxes (including, if applicable, intangible taxes), search fees, title insurance
premiums, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Loan Documents, any mortgage
supplemental thereto, any security instrument with respect to the Collateral or
any instrument of further assurance (other than any such taxes or charges
resulting from any present or former connection between Lender and the
jurisdiction imposing such tax or charges (other than connections arising from
the Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Loan or any Loan
Document)) and (C) enforcing or preserving any rights, in response to third
party claims or the prosecuting or defending of any action or proceeding or
other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents or any Collateral; and (iii) all actual
out-of-pocket costs and expenses (including attorney’s fees and, if the Loan has
been Securitized, special servicing fees) incurred by Lender (or any of its
affiliates) in connection with the enforcement of any obligations of Borrower,
or a Default by Borrower, under the Loan Documents, including any actual or
attempted foreclosure, deed-in-

48



--------------------------------------------------------------------------------



lieu of foreclosure, refinancing, restructuring, settlement, protective advance
or workout and any insolvency or bankruptcy proceedings (including any
applicable transfer taxes).
Section 7.18.    No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
Section 7.19.    Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, Lender may from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), set-off and appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender (including branches, agencies or affiliates of Lender
wherever located) to or for the credit or the account of Borrower against the
obligations and liabilities of Borrower to Lender hereunder, under the Notes,
the other Loan Documents or otherwise, irrespective of whether Lender shall have
made any demand hereunder and although such obligations, liabilities or claims,
or any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of Lender subsequent
thereto.
Section 7.20.    Exculpation of Lender. Lender neither undertakes nor assumes
any responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Properties or other Collateral, (b) any environmental report, or (c) any
other matters or items, including engineering, soils and seismic reports that
are contemplated in the Loan Documents. Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting Lender’s rights under the Loan Documents,
and shall not render Lender liable to Borrower or any third party for the
existence, sufficiency, accuracy, completeness or legality thereof.
Section 7.21.    Servicer. Lender may delegate any and all rights and
obligations of Lender hereunder and under the other Loan Documents to the
Servicer upon notice by Lender to Borrower, whereupon any notice or consent from
the Servicer to Borrower, and any action by Servicer on Lender’s behalf, shall
have the same force and effect as if Servicer were Lender.
Section 7.22.    No Fiduciary Duty.

49



--------------------------------------------------------------------------------



(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Guarantor, Borrower or any other Person or any of their
respective affiliates or to advise or opine on any related solvency or viability
issues.
(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor, (ii)
the Transaction is an arm’s-length commercial transaction between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower,
Guarantor or their respective affiliates, stockholders, employees or creditors
or any other Person and (iv) nothing in this Agreement, the other Loan Documents
or the Transaction shall be deemed to create (A) a fiduciary duty (or other
implied duty) on the party of any Lending Party to Guarantor, Borrower, any of
their respective affiliates, stockholders, employees or creditors, or any other
Person or (B) a fiduciary or agency relationship between Guarantor, Borrower or
any of their respective affiliates, stockholders, employees or creditors, on the
one hand, and the Lending Parties, on the other. Borrower agrees that neither it
nor Guarantor nor any of their respective affiliates shall make, and hereby
waives, any claim against the Lending Parties based on an assertion that any
Lending Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to Borrower, Guarantor or their respective affiliates,
stockholders, employees or creditors. Nothing in this Agreement or the other
Loan Documents is intended to confer upon any other Person (including
affiliates, stockholders, employees or creditors of Borrower and Guarantor) any
rights or remedies by reason of any fiduciary or similar duty.
(c)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
Section 7.23.    Borrower Information. Borrower shall make available to Lender
all information concerning its business and operations that Lender may
reasonably request. Lender agrees that it shall maintain in confidence any
information relating to Borrower, Guarantor, any of their subsidiaries, their
businesses or the Properties furnished to it by or on behalf of Borrower,
Guarantor or any of their subsidiaries; provided that Lender shall have the
right to disclose any and all such information (i) to affiliates of Lender and
to Lender’s agents and advisors (so long as each such Person shall have been
instructed to keep the same confidential in accordance with this Section 7.23),
(ii) to any actual or potential assignee, transferee or Participant in
connection with the contemplated assignment, transfer or participation of all or
any portion of the Loan or any participations therein and their respective
advisors and agents, or to any direct or indirect contractual counterparties (or
the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations,

50



--------------------------------------------------------------------------------



or to any Person that is a party to a repurchase agreement with respect to the
Loan (so long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 7.23) and (iii) to any governmental
agency, if requested by such governmental agency or otherwise required to comply
with the applicable rules and regulations of such governmental agency or if
required pursuant to legal or judicial process. In addition, Lender may disclose
the existence of this Agreement and the information about this Agreement to
market data collectors, similar services providers to the lending industry, and
service providers to Lender in connection with the administration and management
of this Agreement and the other Loan Documents. Each party hereto (and each of
their respective affiliates, employees, representatives or other agents) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the Transaction and all materials of any kind
(including opinions and other tax analyses) that are provided to any such party
relating to such tax treatment and tax structure. For the purpose of this
Section, “tax structure” means any facts relevant to the federal income tax
treatment of the Transaction but does not include information relating to the
identity of any of the parties hereto or any of their respective affiliates.
Section 7.24.    Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS,
FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE
CLOSING).
Section 7.25.    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, under any other Loan Document, or under any other instrument given as
security therefor, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable hereunder or under any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Section 7.26.    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 7.27.     Joint and Several Liability. The representations, covenants,
warranties and obligations of Borrower hereunder are joint and several. In the
event of (a) any

51



--------------------------------------------------------------------------------



payment by any one or more of the Borrowers of any amount in excess of its
respective Proportional Amount, or (b) the foreclosure of, or the delivery of
deeds in lieu of foreclosure relating to, any of the Collateral owned by one or
more of the Borrowers, each Borrower (the “Overpaying Borrower”) that has paid
more than its Proportional Amount or whose Collateral or assets have been
utilized to satisfy obligations under the Loan or otherwise for the benefit of
one or more other Borrowers shall be entitled, after payment in full of the Note
and the satisfaction of all the Borrowers’ other obligations to the Lender under
the Loan Documents, to contribution from each of the benefited Borrowers (i.e.,
the Borrowers, other than the Overpaying Borrower, who have paid less than their
respective Proportional Amount or whose Collateral or assets have not been so
utilized to satisfy obligations under the Loan) for the amounts so paid,
advanced or benefited, up to such benefited Borrower’s then current Proportional
Amount. Such right to contribution shall be subordinate in all respects to the
Loan. As used herein, the “Proportional Amount” with respect to any Borrower
shall equal the amount derived as follows: (a) the ratio of the aggregate amount
of the Loan allocable to the Property or Properties in which such Borrower has
an interest to the then outstanding Principal Indebtedness; times (b) the
aggregate amount paid or payable by the Borrowers under the Loan Documents
(including interest).
Section 7.28.    Survival or Representations. All of the representations of
Borrower set forth in this Agreement and in the other Loan Documents shall
survive for so long as any portion of the Indebtedness is outstanding. All
representations, covenants and agreements made by Borrower in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.
Section 7.29.    Certain Tax Forms. Upon request of Borrower, Lender shall
provide to Borrower a duly completed and executed Form W-9, Form W-8BEN, Form
W-8BEN-E or Form W-8ECI, as applicable.


[Signatures appear on following pages.]



















52



--------------------------------------------------------------------------------














53



--------------------------------------------------------------------------------



 
BORROWER:


SEARS DEVELOPMENT CO., a Delaware corporation 

   
By: /s/ Robert A. Riecker
         Name: Robert A. Riecker
Title: Vice President




   




























































--------------------------------------------------------------------------------



 
BORROWER:


SEARS, ROEBUCK & CO., a New York corporation 

   
By: /s/ Robert A. Schriesheim
         Name: Robert A. Schriesheim
Title: Executive Vice President and Chief
Financial Officer




   




--------------------------------------------------------------------------------



 
BORROWER:


KMART CORPORATION, a Michigan corporation 

   
By: /s/ Robert A. Schriesheim
         Name: Robert A. Schriesheim
Title: Executive Vice President and Chief
Financial Officer




   




--------------------------------------------------------------------------------



 
LENDER:


JPP, LLC, a Delaware limited liability company 

   
By: /s/ Edward S. Lampert
         Name: Edward S. Lampert





   











 
LENDER:


JPP II, LLC, a Delaware limited liability company 

   
By: /s/ Edward S. Lampert
         Name: Edward S. Lampert





   






--------------------------------------------------------------------------------



Exhibit A





--------------------------------------------------------------------------------



Organizational Chart[loanagreement066a01.jpg]



--------------------------------------------------------------------------------



Schedule A
Insurance Policies



--------------------------------------------------------------------------------



[loanagreement004a01.jpg]



--------------------------------------------------------------------------------



[loanagreement065a01.jpg]



--------------------------------------------------------------------------------



[loanagreement005a01.jpg]





--------------------------------------------------------------------------------



Schedule B
Material Agreements
A.    S#1638, Brea, CA
-
Letter Agreement dated May 28, 1992 between Corporate Property Investors and SRC
re: CAM costs and Parking Deck.

-
Mutual Release and Settlement Agreement dated December 12, 2011 between SRC and
The Retail Property Trust.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

B.    S#1179, Canoga Park, CA
-
Separate Agreement dated December 29, 1995 between Topanga Plaza Partnership and
SRC.

-
Amendment to Separate Agreement dated July 1, 1999 between Topanga Plaza LLC and
SRC.

-
Letter Agreement dated November 18, 2002 between Westfield Corporation and SRC.

-
Notice dated May 18, 2006 from Westfield Topanga Owner LP to SRC.

-
Second Amendment to Separate Agreement dated May 18, 2006 between Westfield
Topanga Owner, LLC and SRC.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

C.    S#1518, Cerritos, CA
-
Agreement (1970?) between Broadway-Hale Stores, Inc., Landina, Inc., SRC, and
Adcor Realty Corporation re: payment for execution of the REA, executed by
Broadway-Hale Stores, Inc.

-
Agreement (1970?) between Broadway-Hale Stores, Inc., Landina, Inc., SRC, and
Adcor Realty Corporation re: payment for execution of the REA, executed by SRC
(Legal Approval dated February 10, 1971.

-
Approved Area Request for parking lot modification dated September 30, 1996 from
The Hahn Company

-
Supplemental Agreement dated May 7, 2009 between Macerich Cerritos, LLC and SRC.

-
Amendment to Supplemental Agreement dated October 22, 2013 between Macerich
Cerritos, LLC and SRC.




--------------------------------------------------------------------------------



Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.
D.    S#1358, Chula Vista, CA
-
Separate Agreement dated May 1, 1992 between Homart Development Company and SRC.

-
Memorandum of Separate Agreement dated May 1, 1992 between Homart Development
Co. and SRC.

-
State of California, Dept. of Parks and Recreation Continuation Sheet dated
September, 2013.

-
Minutes of City of Chula Vista Historic Preservation Commission dated December
4, 2013.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

E.    S#1468, Cupertino, CA
-
First Agreement Supplementing Agreement (Sears Allocable Share) dated August 1,
1975 between Vallco Fashion Park Venture and SRC.

-
Second Agreement Supplementing Agreement (Sears Allocable Share) dated September
14, 1976 between Vallco Fashion Park Venture and SRC.

-
Supplemental Agreement dated March 6, 2006 between Vallco International Shopping
Center LLC and SRC.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

F.    S#1019, Pleasanton, CA
-
Supplemental Agreement dated October 1, 1997 between Security Trust Company and
SRC.

-
Amendment to Supplemental Agreement dated June 16, 2006 between Stoneridge
Properties, LLC and SRC.

-
Second Amendment to Supplemental Agreement dated March 13, 2013 between
Stoneridge Properties, LLC and SRC.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

G.    K#7678, San Diego, CA



--------------------------------------------------------------------------------



-
License Agreement dated December 8, 1994 between CALMAT Co., and Rio Vista
Station Joint Venture.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

H.    S#1648, San Diego, CA
-
Supplemental Agreement dated September 20, 1983 between University Town Center
Associates and SRC.

-
License, Indemnity and Dedication Agreement dated January 15, 1990 between
University Town Center Associates, Adcor Realty Corporation, Teacher’s Insurance
and Annuity Association and GSC Realty Corporation.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

I.    S#1178, Santa Monica, CA
-
Any and all recorded REAdocuments only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

J.    S#1303, Danbury, CT
-    Acceptance Letter from Marc Weissman Associates (Architect) dated May 24,
1985.
-    Supplemental Agreement dated July 1, 1985 between Danbury Mall Associates
and SRC.
-
Letter Agreement amending Supplemental Agreement dated November 5, 1986 between
Danbury Mall Associates and SRC.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

K.    S#1645, Boca Raton, FL
-
Supplemental Agreement dated April 8, 1979 between Federated Stores Realty, Inc.
and SRC.

-
Retention Pond Cost Sharing Agreement dated February 1, 1985 between Arvida
Corporation and Town Center Associates.

-    Letter Agreement dated December 20, 1985 between JMB/Federated Realty and
SRC.
-    Letter Agreement dated August 8, 1979 between Federated Department Stores
and SRC.
-    Letter Agreement dated July 12, 1985 between Arvida Corporation and SRC.



--------------------------------------------------------------------------------



-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

L.    S#1655, Miami, FL
-
Supplemental Agreement dated September 24th, 1981 between Aventura Mall Venture
and SRC.

-
Second Supplemental Agreement dated March 19, 1998 between Aventura Mall Venture
and SRC.

-
Third Supplemental Agreement dated April 30, 2007 between Aventura Mall Venture
and SRC.

-
Parking Agreement dated May 17, 1985 between Aventura Mall Venture and SRC, J.C.
Penney Company, Inc., Macy’s New York, Inc., and Associates Dry Goods
Corporation.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

M.    K#7480, Honolulu, HI
-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

N.    K#3371, Chicago, IL
-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

O.    S#1300, Oakbrook, IL
-    Consent Letter dated July 28, 1997 from SRC (re: Nordstrom expansion)
-    Letter Agreement dated March 29, 2012 between SRC and Macy’s Retail
Holdings, Inc.
-
Master Operating Agreement dated October 22, 2010 between SRC and Custom
Cosmetics Retail Group, Inc. dba Colorlab

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

P.    S#1570, Schaumburg, IL
-
Letter Agreement dated April 2, 1990 between SRC and The Taubman Company.

-
Guaranty dated June 21, 1971 of Chicago Title and Trust Company Trust No.46746
in favor of SRC, among others.




--------------------------------------------------------------------------------



-
Amended and Restated Supplemental Agreement dated December 16, 1993 between
Chicago Title & Trust Company Trust No. 46746 and SRC.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

Q.    S#1163, Burlington, MA
-
Supplemental Agreement dated December 7, 1987 between SRC and Bellwether
Properties of Massachusetts, Limited Partnership

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

R.    S#1294, Watchung, NJ
-
Any and all recorded documents listed on Schedule B of the title policy issued
by First American Title Insurance Co. for this transaction.

S.    S#1434, Wayne, NJ
-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

T.    S#2507, McAllen, TX
-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

U.    S#1067, Memorial City, TX
-
Sears Supplemental Agreement to Amended and Restated Construction, Operation,
and Reciprocal Easement Agreement dated July 14, 2004 between MNC Mall, Ltd. and
SRC.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

V.    S#1127, Shepherd, TX
-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

W.    S#1057, Dallas TX
-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.




--------------------------------------------------------------------------------



X.    S#1814, Fairfax, VA
-
Supplemental Agreement No. 1 dated June 27, 1978 between Fairfax Associates and
SRC.

-
Supplemental Agreement No. 2 dated June 27, 1978 between Fairfax Associates and
SRC.

-    Consent Letter dated July 8, 1987 from SRC to May Department Stores.
-
Letter dated April 18, 1997 from Fairfax Associates to Homestead Village, Inc.
re: access road.

-
First Amendment to Supplemental Agreement No. 1 dated March 29, 1999 between
Fairfax Company of Virginia, L.L.C. and SRC.

-
Letter Agreement dated November 1, 1999 between Fairfax Company of Virginia,
L.L.C. and SRC.

-
Proffer Amendment Agreement dated August 7, 2007 between SRC and Fairfax Company
of Virginia, L.L.C.

-
Consent Letter dated April 29, 2013 from SRC to Fairfax Company of Virginia,
L.L.C.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.

Y.    S#1069, Redmond, WA
-
Supplemental Agreement dated October 17, 1985 between SRC and Overlake/Aurora
Associates.

-
Settlement Agreement dated July 14, 2014 between SRC and La Grande Coffee, LLC
dba Jitters, and H. Len and Lenita Parris.

-
Unrecorded Quit Claim Deed (in process of recording) dated July 14, 2014 from La
Grande Coffee, LLC in favor of SRC.

-
Stipulation and Agreed Order Adjudicating Public Use and Necessity and Granting
Partial Immediate Use and Possession dated September 5, 2013.

-
Any and all recorded REA documents only (if any) listed on Schedule B of the
title policy issued by First American Title Insurance Co. for this transaction.




